 

SONIC CORP. SAVINGS AND PROFIT SHARING PLAN

 

 

Restatement Effective January 1, 2013

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I Definitions


1 

1.1

Account Balance


1 

1.2

Accounting Date


1 

1.3

Administrator


2 

1.4

Alternate Payee


2 

1.5

Annual Additions


2 

1.6

Beneficiary


2 

1.7

Break in Service


4 

1.8

Catch-Up Contributions


5 

1.9

Code


5 

1.10

Committee


5 

1.11

Compensation


5 

1.12

Corporate Eligible Employee


7 

1.13

Disability


7 

1.14

Distributee


7 

1.15

Direct Rollover


7 

1.16

Effective Date


7 

1.17

Eligible Employee


7 

1.18

Eligible Retirement Plan


8 

1.19

Eligible Rollover Distribution


9 

1.20

Employee


9 

1.21

Employer


9 

1.22

Employment Commencement Date


9 

1.23

Entry Date


10 

1.24

ERISA


10 

1.25

Five Percent Owner


10 

1.26

Forfeiture


10 

1.27

Former Participant


10 

1.28

401(k) Ceiling


10 

1.29

Highly Compensated Employee


10 

1.30

Hour of Service


11 

1.31

Individual Accounts


11 

1.32

Leased Employee


12 

1.33

Limitation Year


12 

1.34

Matching Contributions


12 

1.35

Named Fiduciary


12 

1.36

Nonelective Contributions


12 

1.37

Nonforfeitable


12 

1.38

Non-Highly Compensated Employee


12 

1.39

Normal Retirement Age


12 

1.40

Normal Retirement Date


13 

1.41

Participant


13 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

1.42

Period of Severance


13 

1.43

Plan


13 

1.44

Plan Sponsor


13 

1.45

Plan Year


13 

1.46

Predecessor Employer


13 

1.47

Profit Sharing Contributions


13 

1.48

Re-Employment Commencement Date


13 

1.49

Related Employer


14 

1.50

Required Beginning Date


14 

1.51

Rollover Contribution


14 

1.52

Salary Deferral Contributions


15 

1.53

Safe Harbor Matching Contributions


15 

1.54

Service


15 

1.55

Severance from Employment Date


15 

1.56

Sonic Stock


16 

1.57

Sonic Stock Fund


16 

1.58

Testing Compensation


16 

1.59

Top-Heavy Plan


16 

1.60

Trust Agreement


20 

1.61

Trust Fund


20 

1.62

Trustee


20 

1.63

Valuation Date


20 

1.64

Year of Service


21 

 

 

 

 

ARTICLE II   Eligibility and Participation


21 

2.1

Eligibility Conditions


21 

2.2

Participation Election


22 

2.3

Participant Re-Entry


22 

 

 

 

 

 

 

 

ARTICLE III  Contributions


22 

3.1

Salary Deferral Contributions


22 

3.2

Catch-Up Contributions


24 

3.3

Safe Harbor Safe Harbor Matching Contributions


24 

3.4

Profit Sharing Contributions


26 

3.5

Nonelective Contributions


26 

3.6

Rules Governing Deposits of Contributions


27 

3.7

Adjustment of Individual Accounts


27 

3.8

Participant Voluntary After Tax Contributions


28 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

ARTICLE IV Allocation of Employer Contributions to Individual Accounts


28 

4.1

Allocation of Contributions


28 

4.2

Application of Forfeitures


28 

4.3

Limitations on Allocations Under Code Section 415


29 

4.4

Top-Heavy Allocations


30 

4.5

Post-Allocation Adjustments to Accounts


31 

 

 

 

 

 

 

 

 

 

 

ARTICLE V In-Service Distributions


32 

5.1

Withdrawal of Employer Contributions Before Severance From Employment


32 

5.2

Withdrawal of Salary Deferral Contributions Before Severance From Employment


32 

5.3

Hardship Distributions


33 

5.4

Qualified Reservist Distributions


34 

5.5

Reservist Severance Distributions


35 

 

 

 

 

 

 

 

ARTICLE VI Distributions After Severance From Employment


35 

6.1

Eligibility Due to Retirement, Death, or Disability


35 

6.2

Eligibility Due To Severance from Employment


36 

6.3

Vesting


36 

6.4

Forfeiture


37 

6.5

Determination of Amount of Vested Undistributed Account


37 

6.6

Payment of Benefits


38 

 

 

 

 

 

 

 

 

 

 

ARTICLE VII Mandatory Distribution of Benefits

 


39 

 

 

 

 

 

 

 

 

 

 

ARTICLE VIII Forms of Distribution


39 

8.1

Forms of Payment of Benefits


39 

8.2

Direct Rollover Benefit


40 

8.3

Election to Receive Benefits


41 

8.4

Minority or Disability


41 

8.5

Unclaimed Account Procedure


41 

 

 

 

 

 

 

 

 

ARTICLE IX Plan Sponsor and Employers


42 

9.1

Employer Action


42 

9.2

Plan Amendment


42 

9.3

Discontinuance, Termination of Plan


43 

9.4

Prohibition Against Reversion to Plan Sponsor or an Employer


44 

9.5

Adoption by Related Employers


44 

9.6

Authority of Administrator over Employers


47 

9.7

Deficiency of Earnings or Profits


47 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

 

ARTICLE X Procedures for Qualified Domestic Relations Orders


47 

10.1

Introduction


47 

10.2

Administrator


48 

10.3

Notices


48 

10.4

Requests for Information for Drafting QDROs


48 

10.5

Notice of Pending Order


49 

10.6

Receipt of Order


49 

10.7

Requirements of a Qualified Order


50 

10.8

Participant’s Account During Determination Period


51 

10.9

Determination That Order Is Not a QDRO


51 

10.10

Determination That Order Is a QDRO


52 

 

 

 

 

 

 

 

ARTICLE XI The Committee


53 

11.1

Committee Appointment


53 

11.2

Committee Action and Procedure


53 

11.3

Committee Powers and Duties


54 

11.4

Committee Reliance


54 

11.5

Committee Authority


55 

11.6

Conflicts of Interest


55 

11.7

Appointment of Agent and Legal Counsel


55 

11.8

Annual Accounting


55 

11.9

Funding Policy


55 

 

 

 

 

 

 

 

ARTICLE XII Administration


55 

12.1

Administrator Appointment


55 

12.2

Copies of Additional Documents


56 

12.3

Documents Available for Examination


56 

12.4

Notice of Participant Rights under ERISA


56 

12.5

Notice to Participant on Participant Termination


56 

12.6

Notice to Trustee on Participant Termination


56 

12.7

Claims for Benefits


57 

12.8

Appeals of Decisions of the Committee


57 

12.9

Special Rules for Disability Claims


58 

 

 

 

 

 

 

 

ARTICLE XIII Investment of Trust Assets


59 

13.1

Appointment of Trustee


59 

13.2

Investment of Accounts


60 

13.3

Income and Expenses


61 

13.4

Exclusive Benefit


61 

13.5

Valuation


62 

13.6

Investment Policy


62 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

 

 

 

 

ARTICLE XIV Participant Loans


63 

14.1

General


63 

14.2

Loan Policy


63 

14.3

Special Rules under USERRA for Loan Repayments


63 

 

 

 

 

 

 

 

 

 

 

ARTICLE XV Rollovers, Mergers, and Direct Transfers


63 

15.1

Participant Rollover Contributions


63 

15.2

Mergers and Direct Transfers


64 

15.3

Rules Concerning Certain Rollovers, Mergers, and Direct Transfers


65 

 

 

 

 

 

 

 

 

 

 

ARTICLE XVI Exclusive Benefit


65 

16.1

Exclusive Benefit


65 

16.2

Denial of Request for Approval


66 

16.3

Mistake of Fact


66 

16.4

Disallowance of Deduction


66 

16.5

Spendthrift Clause


66 

16.6

Termination


67 

 

 

 

 

 

 

 

ARTICLE XVII Construction


68 

17.1

Headings


68 

17.2

Context


68 

17.3

Employment Not Guaranteed


68 

17.4

Waiver of Notice


69 

17.5

State Law


69 

17.6

Parties Bound


69 

17.7

Severance


69 

17.8

Qualified Military Service


69 

 

 

 

--------------------------------------------------------------------------------

 

 

Sonic Corp. Savings and Profit Sharing Plan

            Sonic Corp., a Delaware corporation (the “Plan Sponsor”), hereby
adopts this restatement of the Sonic Corp. Savings and Profit Sharing Plan (this
“Plan”), effective January 1, 2013, or as otherwise specified herein.

R E C I T A L S:

            WHEREAS, the Plan Sponsor has previously established the Plan for
the exclusive benefit of its eligible Employees and their Beneficiaries and
those of the Employers;

            WHEREAS, the Plan Sponsor recognizes the lasting contribution made
by its Employees to its successful operation and wants to reward their
contribution by continuing the Plan;

            WHEREAS, the Plan Sponsor wishes to amend and restate the existing
Plan to incorporate the “safe harbor” requirements provided under Treasury
Regulations section 1.401(k)-3 and Treasury Regulations section 1.401(m)-3 and
to make certain other clarifying changes;

            WHEREAS, the provisions of this Plan, as amended and restated, will
apply solely to an Employee who terminates employment with an Employer on or
after the restated Effective Date of this Plan; and

            WHEREAS, if an Employee terminates employment with an Employer prior
to the restated Effective Date, that Employee will be entitled to benefits under
the Plan as the Plan existed on the Employee’s termination date.

            NOW, THEREFORE, considering the premises and their mutual covenants,
the Plan Sponsor agrees as follows:

ARTICLE I

Definitions

 

The following terms used in this Plan will have the meanings set forth in this
Article unless a different meaning is clearly indicated by the context:

1.1       Account Balance

The amount standing in a Participant’s Individual Account(s) as of any date
derived from amounts contributed to the Plan under ARTICLE III.

1.2       Accounting Date

The date that is the last business day of each Plan Year or such other date as
may be designated by the Administrator, but only if the Administrator has
specifically requested the Trustee to prepare an accounting on or before such
date. 

 





1

 

--------------------------------------------------------------------------------

 

 

1.3       Administrator

The Committee, unless the Plan Sponsor designates another person to hold the
position of Administrator by written action. 

1.4      Alternate Payee

Any spouse, former spouse, child, or other dependent of a Participant who is
recognized by a qualified domestic relations order, as defined in Code Section
414(p) as having a right to receive all, or a portion of, the benefits payable
under this Plan with respect to such Participant.

1.5       Annual Additions

The sum of the following additions to a Participant’s Individual Accounts for
the Limitation Year: (i) Employer contributions (including Salary Deferral
Contributions, Safe Harbor Matching Contributions, Profit Sharing Contributions,
and Nonelective Contributions); (ii) Participant contributions; and/or (iii)
Forfeitures, if any.  For purposes of this definition, Annual Additions to other
Employer defined contribution plans (also taken into account when applying the
limitations in Section 4.3(a)) include any voluntary employee contributions to
an account in a qualified defined benefit plan and any Employer contributions to
an individual retirement account or annuity under Code Section 408 or to a
medical account for a key employee under Code Sections 401(h) or 419A(d), except
that the 25% of pay limit will not apply to Employer contributions to a key
employee’s medical account after his or her separation from employment.

1.6       Beneficiary

(a)   Beneficiary means any person or fiduciary designated by a Participant or
Former Participant who is or may become entitled to receive benefits under this
Plan following the death of the Participant or Former Participant. A Beneficiary
who becomes entitled to a benefit under this Plan will remain a Beneficiary
under this Plan until the Trustee has fully distributed the benefits to the
Beneficiary. A Beneficiary’s right to information or data concerning this Plan,
and the respective duties of the Administrator and the Trustee to provide to the
Beneficiary information or data concerning this Plan, will not arise until the
Beneficiary first becomes entitled to receive a benefit under this Plan. For
purposes of determining whether this Plan is a Top-Heavy Plan, a Beneficiary of
a deceased Participant will be considered a key employee or a non-key employee
in accordance with the applicable Treasury Regulations.

(b)   Each Participant and Former Participant may from time to time designate
one or more Beneficiaries to receive benefits under this Plan on the death of
the Participant or Former Participant. The selection will be made in writing on
a form provided by the Administrator and will be filed with the Administrator.
Subject to Subsection (c) below, the last selection filed with the Administrator
will control.

 



2

 

--------------------------------------------------------------------------------

 

 

(c)   Unless elected in accordance with Subsection (d) below, a Participant’s
Beneficiary will be his or her spouse. Notwithstanding the foregoing, the
Participant may designate a Beneficiary other than his or her spouse if:

(i)        The Participant has no spouse; or

(ii)       The spouse cannot be located.

(d)   In the case of a married Participant or Former Participant, the
designation of a non-spouse as Beneficiary will be valid only if:

(i)        The spouse consents in writing to the designation;

(ii)       The designation specifies the Beneficiary and the method of payment
of benefits and may not be changed without spousal consent (or the spouse’s
consent expressly permits designations by the Participant without any
requirement of further spousal consent); and

(iii)      The spouse’s consent acknowledges the effect of the election and the
written consent is witnessed by a Plan representative or by a notary public.

(e)   The spousal consent requirements of Subsection (d) do not apply if:

 

(i)        The Participant and spouse are not married throughout the one year
period ending on the date of the Participant’s death;

(ii)       The Participant’s spouse is the Participant’s sole primary
Beneficiary;

(iii)      The Administrator is not able to locate the Participant’s spouse;

(iv)      The Participant is legally separated or has been abandoned (within the
meaning of State law) and the Participant has a court order to that effect; or

(v)       Other circumstances exist under which the Secretary of the Treasury
will excuse the consent requirement.

If the Participant’s spouse is legally incompetent to give consent, the spouse’s
legal guardian (even if the guardian is the Participant) may give consent.

(f)   If a Participant dies without a spouse or alternative Beneficiary
surviving; if the alternative Beneficiary (other than the spouse) does not
survive until final distribution of the Participant’s balance; if a Participant
who is not married dies without having designated a Beneficiary and/or
alternative Beneficiary; or if a Participant who is not married dies after
having made and revoked a designation but prior to having made a subsequent
designation, then the amount remaining in the deceased Participant’s Individual
Account will be payable in the following descending order to:



3

 

--------------------------------------------------------------------------------

 

 

(i)        The Participant’s surviving descendants, including adopted persons
and their descendants;

(ii)       The Participant’s other living heirs-at-law determined under state
laws concerning intestate succession; and

(iii)      The Participant’s estate.

 

The Administrator will determine the applicable person, class of persons, or
legal entity to whom the benefit will be paid beginning with clause (i), in the
descending order of clauses (i) to (iii). Each class will be determined to be
not in existence and, therefore, inapplicable by the Administrator before
proceeding to the next class. In determining if a classification is
inapplicable, the Administrator will be required only to make reasonable inquiry
into the existence of the person or persons.

 

(g)   Payment made pursuant to the power conferred on the Administrator in this
Section will operate as a complete discharge of all obligations under this Plan
concerning the share of a deceased Participant and will not be subject to review
by anyone but will be final, binding and conclusive on all persons for all
purposes.

 

(h)   If a married Participant designates the Participant’s spouse as the
Participant’s Beneficiary, and subsequent to such designation the Participant
and the Participant’s spouse are divorced, such designation shall automatically
be voided.  In this instance the Participant’s Beneficiary shall be the
contingent or successive Beneficiary designated pursuant to this Section 1.6, or
if no such designation has been made, the Beneficiary determined under Section
1.6(f).  Should the Participant wish to designate an ex-spouse as his
Beneficiary, he or she must affirmatively do so by completing a new Beneficiary
designation form after his or her divorce, naming his or her ex-spouse as the
Beneficiary.

 

1.7       Break in Service

(a)   A  Break in Service, for purposes of vesting, means a Period of Severance
of 365 days.

 

(b)   An Employee will receive credit, for purposes of determining whether he
has incurred a Break in Service, for the aggregate of all time period(s)
commencing with the Employment Commencement Date (or Re-Employment Commencement
Date) and ending on the Severance from Employment Date. An Employee will also
receive credit for any Period of Severance of less than 365 days. Fractional
periods of a year will be expressed in terms of days.

 

(c)   In the case of an Employee who is absent from work for “authorized
reasons” or for “maternity or paternity reasons,” the 365-day period beginning
on the first anniversary of the first day of such absence will not be a Break in
Service.





4

 

--------------------------------------------------------------------------------

 

 

 

(i)        For purposes of this Section, absence from work for “authorized
reasons” means an unpaid temporary cessation from active employment with the
Employer pursuant to an established nondiscriminatory policy, whether occasioned
by illness, military service, or any other reason.

 

(ii)       For purposes of this Section, absence from work for “maternity or
paternity reasons” means an absence from work for any period because of the
pregnancy of the individual, the birth of a child of the individual, the
placement of a child with the individual relating to the adoption of such child
by such individual, or for the purpose of caring for such child for a period
beginning immediately following such birth or placement. In the case of absence
from work for “maternity or paternity reasons,” the period between the first and
second anniversaries of the first date of absence due to said leave will be
treated as neither a period of Service nor a Period of Severance.

 

1.8       Catch-Up Contributions

Catch-Up Contributions are amounts contributed by a Participant pursuant to
Section 3.2 and allocated to a Participant’s Salary Deferral Contribution
Account.

 

1.9       Code

 

The Internal Revenue Code of 1986, as amended from time to time. A reference to
a Code Section in this Plan means the provisions or successor provisions of the
particular Code Section, as amended or replaced from time to time.

 

1.10     Committee

 

The committee as from time to time constituted pursuant to ARITCLE XI.

 

1.11     Compensation

 

Compensation will include the total amount of salary, wages, commissions,
bonuses, and overtime, paid or otherwise includable in the gross income of a
Participant during the Plan Year plus any amounts excluded from a Participant’s
income pursuant to Code Sections 125, 132(f)(4), or 401(k), but excluding:

 

(a)   Contributions by the Employer and any Related Employer to any deferred
compensation plan (to the extent the contributions are not included in the
Participant’s gross income for the taxable year in which contributed) or
simplified employee pension under Code Section 408(k), to the extent the
contributions are excludable from the Participant’s gross income (other than
amounts excluded from a Participant’s income pursuant to Code Sections 125,
132(f)(4), or 401(k));

 



5

 

--------------------------------------------------------------------------------

 

 

(b)   Distributions from any plan of deferred compensation, whether or not such
amounts are includable in the gross income of the Employees when distributed;

 

(c)   Amounts realized from the exercise of any nonqualified stock option, or
when restricted stock becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 

(d)   Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option described in Part II, Subchapter D,
Chapter 1 of the Code;

 

(e)   Premiums paid by the Employer and any Related Employer, for group term
life insurance (to the extent the premiums are includable in the Participant’s
gross income) and any other amounts received under any Employer fringe benefit
plan sponsored by the Employer or any Related Employer (to the extent not
includable in the Participant’s gross income);

 

(f)   Severance pay, unfunded nonqualified deferred compensation, or parachute
payments, if paid after his Severance from Employment Date, even if paid within
two and one half (2½) months thereafter;

 

(g)   Amounts paid or reimbursed by the Employer for moving expenses or
relocation expenses incurred by an Employee;

 

(h)   Reimbursements and other expense allowances under a nonaccountable Plan as
described in Treasury Regulations Section 1.62-2(c);

 

(i)   Amounts treated as imputed income due to the Employee’s coverage of a
dependent who does not qualify as the Employee’s tax dependent under any welfare
benefit Plan maintained by the Employer or a Related Employer; and

 

(j)   Amounts paid by the Employer and designated as “Holiday Mint,” “Surprise
and Delight,” “Company Picnic” and “Employee of the Month.”

 

Compensation shall not include amounts that would otherwise satisfy the
definition of Compensation but are paid during the determination period while
the Employee is not a Participant in the Plan.





6

 

--------------------------------------------------------------------------------

 

 

In addition to other applicable imitations set forth in this Plan, and
notwithstanding any other provision of this Plan to the contrary, the
Compensation of each Participant taken into account under this Plan shall not
exceed $250,000 for the 2012 Plan Year and such compensation limit shall be
adjusted by the Commissioner for increases in the cost of living in accordance
with Code section 401(a)(17)(B).  The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Compensation is determined (determination period) beginning in such calendar
year.  If a determination period consists of fewer than 12 months, the annual
compensation limit shall be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.

1.12     Corporate Eligible Employee

A Corporate Eligible Employee is an Eligible Employee who is employed by an
Employer and is not: (i) designated on the books and records of an Employer as
being employed at the Officer level, Director level, or Manager level; or (ii) a
Multi-Unit Partner, Market Leader, Co-Manager or Operating Partner.

1.13     Disability

The inability to engage in any substantial, gainful activity because of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

1.14     Distributee

A Distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p) are Distributees
with regard to the interest of the spouse or former spouse.

1.15     Direct Rollover

A Direct Rollover is a payment by this Plan to the Eligible Retirement Plan
specified by the Distributee.

1.16     Effective Date

The original Effective Date of this Plan is January 1, 1978. The Effective Date
of this Plan, as restated herein, is January 1, 2013, or as otherwise specified
herein.

1.17     Eligible Employee

Each Employee other than:



7

 

--------------------------------------------------------------------------------

 

 

(a)   An Employee whose terms and conditions of employment are governed by a
collective bargaining agreement, unless such agreement provides for coverage
under this Plan;

(b)   A nonresident alien who receives no earned income from the Employer that
constitutes income from sources within the United States;

(c)   A Leased Employee;

(d)   An individual who is deemed to be an Employee pursuant to Treasury
Regulations   issued under Code Section 414(o);

(e)   An Employee who has waived participation in this Plan through any means,
including, but not limited to, through a written agreement with the Employer
(including an offer letter setting forth the terms and conditions of employment)
that provides that the Employee is not eligible to participate in this Plan. (A
general statement in the agreement, offer letter, or other communication stating
that the Employee is not eligible for benefits will be construed to mean that
Employee is not an Eligible Employee);

(f)   A special project employee, which, as used herein, means an Employee who
is hired for the purpose of participating or otherwise assisting in a
particular, discrete project which is anticipated to be completed in less than
one (1) year; and

(g)   In the event that an individual is misclassified as anything other than an
Employee and, as a result, is denied eligibility into this Plan, any
reclassification of such individual as an Employee (by a court, administrative
agency, or otherwise) shall only be effective for purposes of this Plan from the
date of such determination (notwithstanding any retroactive classification of
such individual as an Employee for any other purpose under the Code).

1.18     Eligible Retirement Plan

An Eligible Retirement Plan will mean one of the following plans or
arrangements, provided such plan or arrangement accepts the Distributee’s
Eligible Rollover Distribution:

(a)   An individual retirement account described in Code Section 408(a) or
408A(b);

(b)   An individual retirement annuity plan described in Code Section 408(b);

(c)   An annuity plan described Code Section 403(a);

(d)   A qualified trust described in Code Section 401(a);

(e)   An annuity contract described in Code Section 403(b); and



8

 

--------------------------------------------------------------------------------

 

 

(f)   An eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and that agrees to separately account for
amounts transferred into such plan from this Plan.

The definition of Eligible Retirement Plan will also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
Alternate Payee under a qualified domestic relation order, as defined in Code
Section 414(p).

1.19    Eligible Rollover Distribution

An Eligible Rollover Distribution is any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s Beneficiary,
or for a specified period of ten years or more; any distribution to the extent
such distribution is required under Code Section 401(a)(9), the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities) and any distribution made on account of hardship pursuant to
Section 5.3 hereof.

A portion of a distribution will not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions or Roth elective deferrals that are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of such distribution that is not so includible.

1.20    Employee

An Employee includes any individual who is reported on the payroll records of an
Employer as a common law employee. This term does not include any other common
law employee or any Leased Employee.

1.21     Employer

The Plan Sponsor and any entity that is related to the Plan Sponsor, or that is
a recipient of the services of a Leased Employee pursuant to a written agreement
with the Plan Sponsor, and who elects to adopt this Plan pursuant to ARTICLE
IX.  The sole Employers are:  Sonic Corp., Sonic Industries Services Inc., and
Sonic Restaurants, Inc.

1.22     Employment Commencement Date

The date on which an Employee is first entitled to credit for an Hour of
Service.





9

 

--------------------------------------------------------------------------------

 

 

1.23     Entry Date

An Eligible Employee’s Entry Date is the first day of the calendar quarter
(January 1st, April 1st, July 1st and October 1st) next following the date on
which the Eligible Employee, satisfies the eligibility criteria set forth in
Section 2.1.

1.24     ERISA

The Employee Retirement Income Security Act of 1974, as amended.  A reference to
an ERISA Section in this Plan means the provisions or successor provisions of
the particular ERISA Section, as amended or replaced from time to time.

1.25     Five Percent Owner

A Participant who owns, or is considered as owning within the meaning of Code
Section 318, more than five percent of the outstanding stock of the Employer or
stock possessing more than five percent of the total combined voting power of
all stock of the Employer; or in the case of an unincorporated business, any
person who owns more than five percent of the capital or profits interest in the
Employer.

1.26     Forfeiture

The loss, by a Participant or Beneficiary, of that part of the benefit that the
Participant or Beneficiary otherwise would have received under this Plan at any
time prior to the termination of this Plan or the complete discontinuance of
benefits under this Plan, arising from the Participant’s severance of
employment.

1.27     Former Participant

Any individual who (i) has been a Participant in this Plan, but who is either no
longer employed by the Employer or is otherwise no longer eligible to
participate; and (ii) has not yet received the entire benefit to which the
individual is entitled under this Plan or incurred a five year Break in Service.

1.28     401(k) Ceiling

The 401(k) Ceiling is $17,000 (or such larger amount as may be determined by the
Secretary of the Treasury for purposes of Code Section 402(g)(1) pursuant to
Code Section 402(g)(4)) for Plan Years.

1.29     Highly Compensated Employee

Any Participant or Former Participant who is a Highly Compensated Employee as
defined in Code Section 414(q). Generally, any Participant or Former Participant
is considered a Highly Compensated Employee if:

(a)   At any time during the Plan Year or during the preceding Plan Year a Five
Percent Owner; or



10

 

--------------------------------------------------------------------------------

 

 

(b)   For the preceding Plan Year (i) had Testing Compensation from the Employer
in excess of $110,000, as adjusted by the Secretary of the Treasury for the
relevant year, and (ii) if elected, was part of the top-paid 20% group of
Employees (based on Testing Compensation for the preceding Plan Year).

1.30     Hour of Service

An Hour of Service is each hour for which an Employee is paid, or entitled to
payment, for the performance of duties for the Employer during the applicable
computation period.

1.31     Individual Accounts

Accounts or records maintained by the Administrator or its agent indicating the
monetary value of the total interest in the Trust Fund of each Participant, each
Former Participant, and each Beneficiary. The types of Individual Accounts under
this Plan are:

(a)   Accounts established to account for Employer contributions made on behalf
of an Employee, including:

(i)        Matching Contribution Accounts holding all Matching Contributions
made prior to January 1, 2013 to this Plan and any earnings thereon.

(ii)       Safe Harbor Matching Contribution Accounts holding all Safe Harbor
Matching Contributions made after January 1, 2013 to this Plan pursuant to
Section 3.3 and any earnings thereon.

(iii)      Profit Sharing Contribution Accounts holding contributions made to
this Plan pursuant to Section 3.4 for the benefit of an Employee that the
Employee could not have elected to receive in the form of cash or other taxable
benefit, if any.

(iv)      Nonelective Contribution Accounts holding contributions made to this
Plan pursuant to Section 3.5 for the benefit of a Participant who is a Corporate
Eligible Employee that the Corporate Eligible Employee could not have elected to
receive in the form of cash or other taxable benefit, if any.

(b)   Accounts established to account for Employee contributions, including:

(i)     Rollover Accounts holding the Participant’s qualified rollover to this
Plan pursuant to ARTICLE XV.

(ii)    Salary Deferral Contribution Accounts holding the amounts contributed by
the Employer on behalf of a Participant as the result of an election by the
Participant to have that amount contributed to this Plan rather than paid as
cash or other taxable benefit pursuant to Sections 3.1 (Salary Deferral
Contributions) and 3.2 (Catch-Up Contributions).





11

 

--------------------------------------------------------------------------------

 

 

1.32    Leased Employee

An individual who otherwise is not an Employee of the Employer, and who,
pursuant to a leasing agreement between the Employer and a leasing organization,
has performed services for the Employer (or for the Employer and any persons
related to the Employer within the meaning of Code Section 414(n)(6)) on a
substantially full time basis for at least one (1) year (unless such individual
is otherwise earlier considered a Leased Employee treated as an Employee of the
Employer pursuant to the eligibility conditions elected by an Employer) and such
services are performed under the primary direction or control of the Employer.

1.33    Limitation Year

The Plan Year, as such term is defined in this ARTICLE I.

1.34    Matching Contributions

Matching Contributions are those contributions made to this Plan prior to
January 1, 2013 for the benefit of a Participant and based upon the Salary
Deferral Contributions made to the Plan by such Participant and allocated to a
Participant’s Matching Contribution Account.

1.35     Named Fiduciary

One or more fiduciaries named in this Plan who jointly and severally will have
authority to control or manage the operation and administration of this Plan.
The Administrator will be the Named Fiduciary unless the Plan Sponsor designates
another person by written action.

1.36     Nonelective Contributions

Nonelective Contributions are amounts (if any) contributed by an Employer
pursuant to Section 3.5 and allocated to a Participant’s Nonelective
Contribution Account.

1.37    Nonforfeitable

A vested interest attained by a Participant or Beneficiary in that part of the
Participant’s benefit under this Plan arising from the Participant’s Service,
which claim is unconditional and legally enforceable against this Plan.

1.38    Non-Highly Compensated Employee

An Employee, former Employee, or Beneficiary who is not a Highly Compensated
Employee.

1.39     Normal Retirement Age

The date the Participant attains age sixty-five (65).





12

 

--------------------------------------------------------------------------------

 

 

1.40     Normal Retirement Date

The first day of the month coincident with or next following the date the
Participant attains Normal Retirement Age.

1.41    Participant

An Eligible Employee of the Employer who has met the eligibility requirements of
this Plan and who has been enrolled as a Participant in this Plan.

1.42    Period of Severance

The period of time commencing on the Severance from Employment Date and ending
on the Re-Employment Commencement Date.

1.43     Plan

The qualified retirement plan embodied in this Plan, as amended from time to
time, designated as the Sonic Corp. Savings and Profit Sharing Plan.

1.44     Plan Sponsor

Sonic Corp., and any successor corporation or business organization that may be
substituted for the Plan Sponsor under this Plan. 

1.45     Plan Year

The twelve (12) consecutive month period from January 1 of each year to the next
following December 31.

1.46    Predecessor Employer

A business organization, all or a portion of whose assets and business has been
acquired by the Employer, whether by merger, stock purchase, or acquisition of
the assets and business of the business organization.

1.47     Profit Sharing Contributions

Profit Sharing Contributions are amounts (if any) contributed by an Employer
pursuant to Section 3.4 and allocated to a Participant’s Profit Sharing
Contribution Account.

1.48     Re-Employment Commencement Date

The first date, following a Period of Severance that is not required to be
considered under the Service rules, on which the Employee performs an Hour of
Service for the Employer.





13

 

--------------------------------------------------------------------------------

 

 

1.49    Related Employer

A related group of employers is a controlled group of corporations (defined in
Code Section 414(b)), trades or businesses (whether or not incorporated) that
are under common control (defined in Code Section 414(c)) or an affiliated
service group (defined in Code Section 414(m) or in Code Section 414(o)). If the
Employer is a member of a related group, the term “Employer” includes the
related group members for purposes of determining Service and Breaks in Service
under ARTICLE II and ARTICLE VI, applying the coverage test of Code Section
410(b), applying the limitations on allocations in ARTICLE IV, applying the
top-heavy rules and the minimum allocation requirements of ARTICLE IV, the
definitions of Employee, Highly Compensated Employee, Testing Compensation, and
Leased Employee, and for any other purpose required by the applicable Code
Section or by a Plan provision. However, a Related Employer may contribute to
this Plan only by being an Employer under this Plan. If one or more of the Plan
Sponsor’s related group members become Employers, the term “Employer” includes
the participating related group members for all purposes of this Plan. For Plan
allocation purposes, Compensation does not include Compensation received from a
Related Employer that is not participating in this Plan.

1.50     Required Beginning Date

(a)   For a Participant who is a Five Percent Owner, the Required Beginning Date
will commence on the first day of April following the later of:

(i)        The calendar year in which the Participant attains age seventy and
one-half (70½) years; or

(ii)       The earlier of the calendar year with or within which ends during the
Plan Year in which the Participant becomes a Five Percent Owner, or the calendar
year in which the Participant retires.

(b)   For a Participant who is not a Five Percent Owner, the Required Beginning
Date is the first day of April of the calendar year immediately following the
later of:

(i)        The calendar year in which the Participant attains age seventy and
one-half (70½); or

(ii)      The calendar year in which the Participant terminates employment with
the Employer.

1.51    Rollover Contribution

A direct rollover of an eligible rollover distribution from:  (i) a qualified
plan described in Code Section 401(a) or 403(a), excluding after-tax employee
contributions; (ii) an annuity contract described in Code Section 403(b),
excluding after-tax employee contributions; (iii) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state;
and (iv) portion of a distribution from an individual



14

 

--------------------------------------------------------------------------------

 

 

retirement account or annuity described in Code Section 408(a) or 408(b) that is
eligible to be rolled over and would otherwise be includible in gross income.

1.52    Salary Deferral Contributions

Salary Deferral Contributions are those contributions made to this Plan on a
pre-tax basis pursuant to a salary reduction agreement entered into by a
Participant.  Salary Deferral Contributions are allocated to a Participant’s
Salary Deferral Contribution Account.

1.53    Safe Harbor Matching Contributions

Safe Harbor Matching Contributions are those contributions made to this Plan on
or after January 1, 2013 for the benefit of a Participant, based upon the Salary
Deferral Contributions made to the Plan by such Participant, and intended to
satisfy the safe harbor requirements of provided for under Treasury Regulations
section 1.401(k)-3 and Treasury Regulations section 1.401(m)-3.  Safe Harbor
Matching Contributions shall be allocated to a Participant’s Safe Harbor
Matching Contribution Account. 

1.54    Service

Service includes any period of time commencing on the Employee’s Employment
Commencement Date (or Re-Employment Commencement Date) and ending on the
Employee’s Severance from Employment Date. Service will be determined using the
elapsed time method as defined in Treasury Regulation Section 1.410(a)-7.

(a)   Service in all cases includes periods during which the Employee is on a
leave of absence for “authorized reasons” or for “maternity or paternity
reasons” pursuant to the definition of Break in Service. Leaves of absence also
will include periods of absence in connection with military service during which
the Employee’s re-employment rights are legally protected. Except for absence by
reason of military service, leaves of absence will be for a maximum period of
two (2) years. Leaves of absence will be granted on a uniform and
nondiscriminatory basis.

(b)   If the Employer is a member of a group of Related Employers, then Year of
Service will include Service with any Related Employer for the period during
which such Employers are related. If the Employer maintains the plan of a
Predecessor Employer, Service will include service for the Predecessor Employer.
Service will include service of the Employee with any Predecessor Employer, as
required under Treasury Regulation Section 1.411(a)-5(b)(3)(iv).

(c)   Years of Service will include military service required to be counted for
vesting purposes under Section 17.8.

1.55     Severance from Employment Date

The date on which occurs the earlier of:  (i) the Employee quits, retires, is
discharged, or dies; or (ii) the first anniversary of the first date of a period
in which an Employee



15

 

--------------------------------------------------------------------------------

 

 

remains absent from Service, with or without pay, with the Employer for any
other reason, such as vacation, holiday, sickness, Disability, leave of absence
or layoff.

1.56    Sonic Stock

Voting common stock of Sonic Corp., a Delaware corporation, provided, such stock
must meet the requirements of Code Section 409(l).  Sonic Stock is currently
traded on the over-the-counter market with price quotations reported on the
NASDAQ National Market System under the symbol “SONC.”

1.57     Sonic Stock Fund

The investment fund which is invested solely in Sonic Stock.  Any dividends on
Sonic Stock in this fund will also be invested in Sonic Stock.  Sonic Stock will
be purchased on the open market and will be registered under the Securities
Exchange Act of 1934.

1.58     Testing Compensation

Compensation that would be stated on an Employee’s Form W-2, “Wage and Tax
Statement,” for the calendar year that ends with or within the Plan Year and
includes amounts that would have been included on the Employee’s Form W-2 but
for an election under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b).

In addition to other applicable limitations set forth in this Plan, and
notwithstanding any other provision of this Plan to the contrary, the
Compensation of each Participant taken into account under this Plan shall not
exceed $250,000 for the 2012 Plan Year and such compensation limit shall be
adjusted by the Commissioner for increases in the cost of living in accordance
with Code section 401(a)(17)(B).  The cost-of-living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
Compensation is determined (determination period) beginning in such calendar
year.  If a determination period consists of fewer than 12 months, the annual
compensation limit shall be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.

Notwithstanding any provision of this Plan to the contrary, a Participant’s
Compensation shall include any military differential pay paid to the Participant
by the Employer or any Related Employer with respect to any period of active
military service in the uniformed services in the United States of more than 30
days and this Plan will not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit which is based on such military differential pay.

1.59     Top-Heavy Plan 

For purposes of determining Top-Heavy Plan status, each Employer and its Related
Employers will be deemed to maintain a separate plan. Related Employers will be
considered a single employer for purposes of applying the limitations of this
Section. However, Employers who are not Related Employers, but receive services
of Employees



16

 

--------------------------------------------------------------------------------

 

 

of the Employer under an employee leasing arrangement will be treated as
separate employers for purposes of these top-heavy rules.

A Plan will be a Top-Heavy Plan in any Plan Year in which, as of the
Determination Date, (i) the Present Value of Accrued Benefits of Key Employees,
or (ii) the sum of the Aggregate Accounts of Key Employees of any plan of an
Aggregation Group, exceeds 60% of the Present Value of Accrued Benefits or
Aggregate Accounts of all Participants under this Plan and any plan of an
Aggregation Group.

If any Participant is a Non-Key Employee for any Plan Year, but the Participant
was a Key Employee for any prior Plan Year, the Participant’s Aggregate Account
balance will not be taken into account in determining whether this Plan is a
Top-Heavy Plan (or whether any Aggregation Group that includes this Plan is a
Top-Heavy Group) as further defined in Code Section 416(g) and the applicable
Treasury Regulations.

For purposes of determining Top-Heavy Plan status, the following definitions
will apply:

(a)   Aggregate Account means, as of the Determination Date, the sum of:

(i)        The Participants’ Account Balances as of the most recent Valuation
Date occurring within a 12 month period ending on the Determination Date;

(ii)       The contributions that would be allocated as of a date not later than
the Determination Date, even though those amounts are not yet made or required
to be made;

(iii)      Any Plan distributions made during the Determination Period (however,
in the case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for
Top-Heavy purposes to the extent that the distributions are already included in
the Participant’s Aggregate Account balance as of the Valuation Date);

(iv)      Any Employee contributions, whether voluntary or mandatory;

(v)       Regarding unrelated rollovers and plan-to-plan transfers (those that
are (i) initiated by the Employee and (ii) made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, an unrelated rollover or plan-to-plan
transfer will be considered as a distribution for purposes of this Section. If
this Plan is the plan accepting an unrelated rollover or plan-to-plan transfer,
an unrelated rollover or plan-to-plan will not be considered as part of the
Participant’s Aggregate Account balance;

(vi)      Regarding related rollovers and plan-to-plan transfers (those either
(i) not initiated by the Employee or (ii) made to a plan maintained by the same
Employer), if this Plan provides for rollovers or plan-to-plan transfers, a
related rollover or plan-to-plan transfer will be considered as a distribution



17

 

--------------------------------------------------------------------------------

 

 

for purposes of this Section. If this Plan is the plan accepting a related
rollover or plan-to-plan transfer, a related rollover or plan-to-plan transfer
will be considered as part of the Participant’s Aggregate Account balance,
irrespective of the date on which the related rollover or plan-to-plan transfer
is accepted; and

(vii)     The accounts of Participants who are Leased Employees, for purposes of
these top-heavy rules, will be treated as being maintained under a separate plan
by each respective Employer.

(b)   Aggregation Group means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

(i)        Required Aggregation Group means the group of plans composed of (i)
each plan of the Employer in which a Key Employee is a Participant or
participated at any time during the Determination Period, regardless of whether
the plan has terminated; and (ii) each other plan of the Employer that enables
any plan in which a Key Employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, which will be aggregated.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top-Heavy Plan if the Required Aggregation Group is a Top-Heavy
Group. No plan in the Required Aggregation Group will be considered a Top-Heavy
Plan if the Required Aggregation Group is not a Top-Heavy Group.

(ii)       Permissive Aggregation Group means the Required Aggregation Group
plus any other plan not required to be included in the Required Aggregation
Group, provided the resulting group, taken as a whole, would continue to satisfy
Code Sections 401(a)(4) and 410.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top-Heavy Plan if the Permissive
Aggregation Group is a Top-Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top-Heavy Plan if the Permissive Aggregation Group is
not a Top-Heavy Group.

(iii)      Only those plans of the Employer in which the Determination Dates
fall within the same calendar year will be aggregated to determine whether the
plans are Top-Heavy Plans.

(c)   Determination Date means for any Plan Year (i) the last day of the
preceding Plan Year, or (ii) in the case of the first Plan Year of this Plan,
the last day of the first Plan Year.

(d)   Determination Period means the five year period ending on the
Determination Date.



18

 

--------------------------------------------------------------------------------

 

 

(e)   Excluded Employees means any Employee who has not performed any Service
for the Employer during the five year period ending on the Determination Date.
Excluded Employees will be excluded for purposes of a Top-Heavy determination.

(f)   Key Employee means any Employee or former Employee, or Beneficiary of the
Employee, who, for any Plan Year in the Determination Period is:

(i)        An officer of the Employer having Testing Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1));

(ii)       A Five Percent Owner; or

(iii)      A one percent owner of the Employer having Testing Compensation of
more than $150,000.

Notwithstanding the foregoing, Key Employee will have the meaning set forth in
Code Section 416(i), as amended. For purposes of determining whether an Employee
or former Employee is an officer under this Subsection (f), an officer of the
Employer will have the meaning set forth in the regulations under Code Section
416(i).

(g)   Non-Key Employee means any Employee or former Employee, or Beneficiary of
the Employee, who is not a Key Employee.

(h)   Present Value of Accrued Benefit. Solely for the purpose of determining if
this Plan, or any other plan included in a Required Aggregation Group of which
this Plan is a part, is a Top-Heavy Plan, the Accrued Benefit of a Non-Key
Employee will be determined under (i) the method, if any, that uniformly applies
for accrual purposes under all plans maintained by the Related Employers, or
(ii) if there is no uniform method, in accordance with the slowest accrual rate
permitted under the fractional accrual method described in Code Section
411(b)(1)(C). To calculate the Present Value of Accrued Benefits from a defined
benefit plan, the Administrator will use the actuarial assumptions for interest
and mortality only, prescribed by the defined benefit plan(s) to value benefits
for top-heavy purposes. If an aggregated plan does not have a valuation date
coinciding with the Determination Date, the Administrator must value the Accrued
Benefits in the aggregated plan as of the most recent valuation date falling
within the 12 month period ending on the Determination Date, except as Code
Section 416 and applicable Treasury Regulations require for the first and second
plan year of a defined benefit plan. The Administrator will determine whether a
plan is top-heavy by referring to Determination Dates that fall within the same
calendar year.

For purposes of determining the Present Values of Accrued Benefits and the
amounts of Account Balances of Employees as of the Determination Date, the
following will apply.

(i)        Distributions During Year Ending on the Determination Date. The
Present Values of Accrued Benefits and the amounts of Account Balances of an



19

 

--------------------------------------------------------------------------------

 

 

Employee as of the Determination Date will be increased by the distributions
made with respect to the Employee under this Plan and any Plan aggregated with
this Plan under Code Section 416(g)(2) during the one-year period ending on the
Determination Date. The preceding sentence will also apply to distributions
under a terminated Plan that, had it not been terminated, would have been
aggregated with this Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from employment, death, or
disability, this provision will be applied by substituting “five-year period”
for “one-year period.”

(ii)       Employees Not Performing Services During Year Ending on the
Determination Date. The Accrued Benefits and accounts of any individual who has
not performed services for the Employer during the one-year period ending on the
Determination Date will not be taken into account. 

(i)   Top-Heavy Group means an Aggregation Group in which, as of the
Determination Date, the sum of:

(i)        The Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group; and

(ii)       The Aggregate Accounts of Key Employees under all defined
contribution plans included in the group

exceeds 60% of a similar sum determined for all Participants.

1.60    Trust Agreement

The agreement, entered into with the Trustee, or any successor Trustee,
establishing the Trust Fund and specifying the duties of the Trustee.

1.61     Trust Fund

All assets of any kind and nature from time to time held by the Trustee or its
agent under the Trust Agreement without distinction between income and
principal. This Plan contemplates a single Trust Fund for all Employers under
this Plan. However, the Trustee will maintain separate records of account to
reflect properly each Participant’s Account Balance from each Employer, if any.

1.62    Trustee

The then acting Trustee or, collectively, if there is more than one, the then
acting Trustees of the Trust Fund.

1.63    Valuation Date

Each business day of the Plan Year, or such other dates determined by the
Administrator.





20

 

--------------------------------------------------------------------------------

 

 

1.64    Year of Service

Year of Service means a 365-day period of Service. For purposes of determining
an Employee’s Years of Service, an Employee will receive credit for the
aggregate of all time periods commencing on an Employee’s Employment
Commencement Date (or Re-Employment Commencement Date) and ending on his or her
Severance from Employment Date.

(a)   A Year of Service (including a fraction thereof) will be credited for each
completed 365 days of elapsed time (as defined in Treasury Regulation Section
1.410(a)-7) that need not be consecutive. An Employee will receive credit
towards the completion of a Year of Service for any Period of Severance of less
than 365 days. 

(b)   In computing an Employee’s Years of Service, the following rules will
apply:

(i)        For a Participant who terminates employment and who subsequently is
re-employed after incurring five consecutive one year Breaks in Service, Years
of Service after the Break in Service will not be taken into account for
purposes of determining the Nonforfeitable percentage of an Employee’s Account
Balance derived from Employer contributions that accrued before the Break in
Service.

(ii)       For a Participant who terminates employment without any vested right
to his Account Balance and who is re-employed after a one year Break in Service,
Service before the Break in Service will not be taken into account if the number
of consecutive one year Breaks in Service equals or exceeds the greater of (i)
five, or (ii) the aggregate number of Years of Service before the Break in
Service. A Participant is considered nonvested for this purpose only if:

(A)     The Participant has no vested interest in any amounts in his or her
Account Balance; and

(B)     The Participant has no Salary Deferral Contributions in this Plan.

(iii)      Service with the Employer before a Participant enters this Plan will
be considered for purposes of vesting.

ARTICLE II
Eligibility and Participation

2.1       Eligibility Conditions

Each Eligible Employee who was a Participant in the Plan on the Effective Date
shall continue to be a Participant in the Plan after the Effective Date to the
extent such Eligible Employee had satisfied the applicable eligibility
requirements for the applicable contributions to be made under the Plan as set
forth in ARTICLE III.  Otherwise, each Eligible Employee shall become a
Participant as follows:





21

 

--------------------------------------------------------------------------------

 

 

(a)            Each Eligible Employee shall become a Participant for purposes of
electing to make a Salary Deferral Contribution in accordance with Section 3.1
and a Catch-Up Contribution in accordance with Section 3.2 on the appropriate
Entry Date coincident with or immediately following the date on which such
Eligible Employee attains age 21 and completes 90 days of Service;

(b)            For all other purposes of this Plan, including without
limitation, receiving Safe Harbor Matching Contributions under Section 3.3,
receiving Profit Sharing Contributions under Section 3.4, or receiving
Nonelective Contributions under Section 3.5, each Eligible Employee shall become
a Participant for such purposes upon the attainment of age 21 and the completion
of one Year of Service. 

2.2       Participation Election

Whenever a new Eligible Employee is hired by the Employer, the Employer
immediately will give notice to the Administrator of the employment and will
identify the new Employee. The Administrator will notify in writing each new
Eligible Employee of the pending eligibility prior to the date on which the
Employee will become eligible under Section 2.1 and will furnish the Employee a
copy of this Plan or any other explanation of this Plan that the Administrator
will provide for that purpose.

2.3       Participant Re-Entry

If the employment of a Participant is terminated and the Participant
subsequently is re-employed as an Eligible Employee, the re-employed Eligible
Employee will become a Participant on the Re-Employment Commencement Date. If an
Eligible Employee terminates employment prior to satisfying the eligibility
requirements of Section 2.1 and subsequently is re-employed as an Eligible
Employee, the re-employed Employee will become a Participant after meeting the
eligibility requirements of Section 2.1, but will be credited for Service
retroactively to the Re-Employment Commencement Date for purposes of eligibility
and vesting. If an Eligible Employee becomes eligible in accordance with Section
2.1 but terminates employment prior to the first Entry Date, and the Employee is
later re-employed as an Eligible Employee, the Employee will become a
Participant on the Re-Employment Commencement Date.

ARTICLE III
Contributions

3.1       Salary Deferral Contributions

The amount of the Salary Deferral Contributions to the Trust Fund will equal the
amount determined under this Section. Subject to the limitations contained in
this Section 3.1, each Participant may elect to defer any amount of his or her
Compensation in whole percentages up to a maximum of 50% of the Participant’s
Compensation, but may not elect to defer an amount to cause this Plan to violate
the limitations of this Section or Code Section 415, or to exceed the applicable
maximum amount allowable as a deduction to the Employer under Code Section 404.
A Participant may elect to defer Compensation under this Section only in an
amount that the Participant otherwise could elect to receive



22

 

--------------------------------------------------------------------------------

 

 

in cash and that is currently available to the Participant. Compensation is not
currently available to the Participant if the Participant is not eligible to
receive it at the time of the deferral election. The amounts by which a
Participant elects to reduce Compensation under this Plan will be his Salary
Deferral Contribution. The Employer will contribute to the Trust Fund the amount
of the Salary Deferral Contributions elected by each Participant and credit such
amounts to the Salary Deferral Contribution Account of each Participant. 

A Participant’s Salary Deferral Contributions will not exceed the 401(k) Ceiling
for the taxable year of the Participant in which such Salary Deferral
Contribution is made to the Plan, except to the extent permitted under Code
Section 414(v) and Section 3.2 referring to Catch-Up Contributions. “Excess
Salary Deferrals” are Salary Deferral Contributions that exceed the 401(k)
Ceiling and are includable in a Participant’s gross income under Code Section
402(g). Excess Salary Deferrals will be treated as Annual Additions under this
Plan, unless such amounts are distributed no later than the first April 15
following the close of the Participant’s taxable year.

(a)   Salary Deferral Contributions means, for any taxable year, the sum of:

(i)        Any Employer contribution under a qualified cash or deferred
arrangement defined in Code Section 401(k), determined without regard to the
401(k) Ceiling;

(ii)       Any Employer contribution under a simplified employee pension as
defined in Code Section 408(k)(6), pursuant to a salary reduction agreement; and

(iii)      Any Employer contribution toward the purchase of a tax sheltered
annuity contract as defined in Code Section 403(b), if any, pursuant to a salary
reduction agreement.

Salary Deferral Contributions will not include any deferrals properly
distributed as excess Annual Additions.

(b)   If the 401(k) Ceiling is exceeded, the Administrator will direct the
Trustee to distribute the Excess Salary Deferrals, and any income or loss
allocable to the Excess Salary Deferrals (determined in accordance with the
requirements of Treasury Regulation Section 1.402(g)-1(e)(5), to the Participant
not later than the first April 15 following the close of the Participant’s
taxable year.

(i)        If a Participant is also a participant in (i) another qualified cash
or deferred arrangement defined in Code Section 401(k); (ii) a simplified
employee pension defined in Code Section 408(k); or (iii) a salary reduction
arrangement pursuant to which an employer purchases a tax sheltered annuity
contract defined in Code Section 403(b), and such Participant’s Salary Deferral
Contributions made under the other arrangement(s) and this Plan cumulatively
exceed the 401(k) Ceiling, then the Participant may, not later than March 1
following the close of the Participant’s



23

 

--------------------------------------------------------------------------------

 

 

taxable year in which such excess occurred, notify the Administrator in writing
of the excess and request that his Salary Deferral Contributions under this Plan
be reduced by an amount specified by the Participant. The specified amount then
will be distributed in the same manner as provided in clause (ii) above. A
Participant is deemed to notify the Administrator of any Excess Salary Deferrals
that arise by taking into account only those Salary Deferral Contributions made
to this Plan and any other plans of the Employer.

(ii)       If any of the foregoing provisions of this Section do not conform
with applicable Treasury Regulations, the nonconforming provisions may be
amended retroactively to assure conformity.

3.2       Catch-Up Contributions

All Participants who are eligible to make Salary Deferral Contributions under
this Plan and who have attained age 50 before the close of the Plan Year will be
eligible to make Catch-Up Contributions in accordance with, and subject to the
limitations of Code Section 414(v). Such Catch-Up Contributions will not be
taken into account for purposes of the provisions of this Plan implementing the
required limitations of Code Sections 402(g) and 415. This Plan will not be
treated as failing to satisfy the provisions of this Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such Catch-Up Contributions.  A
Participant’s Salary Deferral Contributions must reach the 401(k) Ceiling
referenced in Section 3.1 of the Plan or the maximum annual addition limit in
Section 4.3 of the Plan in order to make Catch-Up Contributions under this
Section.  To the extent that a Participant’s Salary Deferral Contributions do
not exceed the 401(k) Ceiling (or the maximum annual addition limit in Section
4.3), then any purported Catch-Up Contributions made pursuant to this Section
shall be recharacterized as Salary Deferral Contributions. 

3.3       Safe Harbor Matching Contributions

(a)   A Participant who elects to have Salary Deferral Contributions made on his
or her behalf to this Plan will accrue a Safe Harbor Matching Contribution each
payroll period in an amount equal to:

(i)        100% of the amount of each Participant’s Salary Deferral
Contributions and Catch-Up Contributions for the payroll period up to the first
3% of the Participant’s Compensation that is deferred for the payroll period;
plus

(ii)       An additional amount on the next 3% of the Participant’s
Compensation, determined as follows:

(A)      if the Participant is either (1) a Highly Compensated Employee, or (2)
a Non-Highly Compensated Employee who is credited with less than 10 Years of
Service, the additional Safe Harbor Matching Contribution shall be equal to 50%
of the amount of each



24

 

--------------------------------------------------------------------------------

 

 

Participant’s Salary Deferral Contributions and Catch-Up Contributions for the
payroll period up to the next 3% of the Participant’s Compensation that is
deferred for the payroll period;

(B)      if the Participant is a Non-Highly Compensated Employee who is credited
with 10 or more Years of Services but less than 20 Years of Service, the
additional Safe Harbor Matching Contribution shall be equal to 75% of the amount
of each Participant’s Salary Deferral Contributions and Catch-Up Contributions
for the payroll period up to the next 3% of the Participant’s Compensation that
is deferred for the payroll period; or

(C)      if the Participant is a Non-Highly Compensated Employee who is credited
with 20 or more Years of Services, the additional Safe Harbor Matching
Contribution shall be equal to 100% of the amount of each Participant’s Salary
Deferral Contributions and Catch-Up Contributions for the payroll period up to
the next 3% of the Participant’s Compensation that is deferred for the payroll
period.

(iii)      True Up Safe Harbor Matching Contribution.    In addition to amounts
contributed under Section 3.3(a), for each Participant whose total Safe Harbor
Matching Contribution for the Plan Year was limited to less than the maximum
Safe Harbor Matching Contribution to which such Participant was entitled (as
calculated under Section 3.3(a)) by virtue of the limits imposed under Code
Section 401(a)(17) or the 401(k) Ceiling being reached before the Plan Year end,
the Company shall contribute for each such Participant an additional “true up”
Safe Harbor Matching Contribution as soon as administratively feasible following
the end of each Plan Year (to be allocated to such Participant’s Individual
Accounts as of the last day of such prior Plan Year) equal to the difference
between:

(A)      the maximum Safe Harbor Matching Contribution to which the Participant
was entitled (as calculated under Section 3.3(a)) based upon the formula set
forth in Section 3.3(a), and

(B)      the amount of Safe Harbor Matching Contributions already allocated to
such Participant’s Individual Accounts for such Plan Year.

(b)   Notwithstanding anything to the contrary herein, Salary Deferral
Contributions that exceed six percent of a Participant’s Compensation will not
be taken into account when calculating Safe Harbor Matching Contributions.

(c)   Notwithstanding the foregoing, the Safe Harbor Matching Contributions
(together with all other applicable contributions) for any Plan Year will not
exceed the applicable maximum amount allowable as a deduction to the Employer
under Code



25

 

--------------------------------------------------------------------------------

 

 

Section 404.  The Safe Harbor Matching Contributions for any Plan Year on behalf
of a Participant will not exceed the limitations on Annual Additions as
described under Section 4.3, even if the contribution formula otherwise would
require a larger contribution.  The Safe Harbor Matching Contributions on behalf
of each Participant will be credited to such individual’s Safe Harbor Matching
Contribution Account.

(d)   By virtue of the Safe Harbor Matching Contributions, this Plan is intended
to be a “safe harbor plan” under the Code’s rules prohibiting discrimination in
favor of Highly Compensated Employees.  Safe Harbor Matching Contributions are
intended to be matching safe harbor contributions for the purposes of satisfying
the requirements of Code Sections 401(k)(12)(B) and 401(m)(11).

3.4       Profit Sharing Contributions

At the Employer’s sole discretion, a discretionary Profit Sharing Contribution
may be made to the Trust Fund each Plan Year on behalf of each Participant who
is employed on the last day of the Plan Year. For each Plan Year, the amount of
the discretionary Profit Sharing Contribution to the Trust Fund will be equal to
an amount that the Employer from time to time may deem advisable. Unless an
Employer affirmatively elects to make a discretionary Profit Sharing
Contribution for a Plan Year on behalf of Participants, no such contribution
will be made.

Notwithstanding the foregoing, the aggregate Profit Sharing Contributions
(together with all other applicable contributions) for any Plan Year under this
Section 3.4 will not exceed the applicable maximum amount allowable as a
deduction to the Employer under Code Section 404. The aggregate Profit Sharing
Contributions for any Plan Year on behalf of a Participant will not exceed the
limitation on Annual Additions as described in Section 4.3, even if the
contribution formula otherwise would require a larger contribution. The
aggregate Profit Sharing Contributions on behalf of each Participant will be
credited to such individual’s Profit Sharing Contribution Account.

3.5      Nonelective Contributions

At the Employer’s sole discretion, a discretionary Nonelective Contribution may
be made to the Trust Fund each Plan Year on behalf of each Participant who is:
(a) a Corporate Eligible Employee; and (b) employed on the date such Nonelective
Contribution is made to the Trust Fund.  Nonelective Contributions shall be made
as soon as administratively practicable following the declaration of such
Nonelective Contribution by the Plan Sponsor.  For each Plan Year, the amount of
the discretionary Nonelective Contribution to the Trust Fund, if made, will be
equal to an amount as described in the attached Exhibit A to this Plan.  Unless
an Employer affirmatively elects to make a Nonelective Contribution for a Plan
Year on behalf of Participants who are Eligible Corporate Employees, no such
Nonelective Contribution will be made.

Notwithstanding the foregoing, the aggregate Nonelective Contributions (together
with all other applicable contributions) for any Plan Year under this Section
3.5 will not exceed the applicable maximum amount allowable as a deduction to
the Employer under



26

 

--------------------------------------------------------------------------------

 

 

Code Section 404.  The aggregate Nonelective Contribution for any Plan Year on
behalf of a Participant who is a Corporate Eligible Employee will not exceed the
limitation on Annual Additions as described in Section 4.3, even if the
contribution formula otherwise would require a larger contribution.  The
aggregate Nonelective Contributions on behalf of each Participant who is a
Corporate Eligible Employee will be credited to such individual’s Nonelective
Contribution Account

3.6      Rules Governing Deposits of Contributions

(a)   Salary Deferral Contributions and Catch-Up Contributions accumulated
through payroll deductions will be paid to the Trustee with reasonable
promptness and not later than the time permitted by the U.S. Department of Labor
under Labor Regulations at 29 C.F.R. § 2510.3-102.

(b)   The Employer will pay to the Trustee the Employer contributions (other
than Salary Deferral Contributions and Catch-Up Contributions) at any time and
from time to time; except that the total Employer contribution for any Plan Year
will be paid in full not later than the time prescribed by Code Section
404(a)(6) to enable the Employer to obtain a deduction on its federal income tax
return for the Employer’s taxable year.

(c)   Upon payment to the Trustee, all Employer contributions will be added
immediately to and become a part of the Trust Fund.

(d)   All Salary Deferral Contributions and Catch-Up Contributions, if any, will
be credited to the Salary Deferral Contribution Account of each Participant as
of the last day of each payroll period. All Safe Harbor Matching Contributions,
Profit Sharing Contributions, and Nonelective Contributions, if any, will be
credited to the Safe Harbor Matching Contribution Account, Profit Sharing
Contribution Account, and Nonelective Contribution Account, respectively, of
each Participant upon deposit with the Trustee in accordance with this Section
3.6.

3.7       Adjustment of Individual Accounts

As of each Valuation Date, before allocating and crediting contributions and
Forfeitures, if any, for the Plan Year as provided in ARTICLE IV, the Trustee
will adjust all Individual Accounts as follows:

(a)   The Trustee will determine the fair market value of the Participant’s
directed investments.

(b)   The Trustee will adjust the value of the Participant’s Individual Accounts
by crediting them with any increases in value since the last Valuation Date or,
if applicable, since the date of acquisition of the Participant’s directed
investments.

(c)   The Trustee will credit the Participant’s Individual Accounts with any
income and charge the Participant’s Individual Accounts with any expenditures
resulting from the Participant’s directed investments.





27

 

--------------------------------------------------------------------------------

 

 

A Participant will be responsible for reviewing the information concerning
investment directives and earnings allocations on his or her Participant
statement. If there is any inaccuracy in the information contained on such
statement, the Participant will report such inaccuracies to the Administrator or
the Trustee within the ninety (90)-day period immediately following the date
such statement was received. If a Participant fails to report an inaccuracy
within this ninety (90)-day period, this Plan will not be required to make
retroactive adjustments to the Participant’s Account but will rectify any errors
on a prospective basis.

3.8       Participant Voluntary After Tax Contributions

This Plan does not permit or accept Participant voluntary after tax
contributions.

ARTICLE IV
Allocation of Employer Contributions to Individual Accounts

4.1       Allocation of Contributions.

(a)   Salary Deferral Contributions and Catch-Up Contributions made by the
Employer on a Participant’s behalf will be allocated to such Participant’s
Salary Deferral Contribution Account in the amount determined in accordance with
Sections 3.1 and 3.2, respectively. 

(b)   Safe Harbor Matching Contributions made by the Employer on a Participant’s
behalf will be allocated to such Participant’s Safe Harbor Matching Contribution
Account in the amount determined in accordance with Section 3.3.

(c)   Profit Sharing Contributions, if any, made by the Employer on a
Participant’s behalf pursuant to Section 3.4 will be allocated to the Profit
Sharing Contribution Accounts of eligible Participants employed by the Employer
on the last day of the Plan Year. The allocation to each such eligible
Participant’s Profit Sharing Contribution Account will be that portion of the
Profit Sharing Contribution that is in the same proportion that such
Participant’s Compensation for such Plan Year bears to the total of all such
Participants’ Compensation for such Plan Year.

(d)   Nonelective Contributions, if any, made by the Employer on a Corporate
Eligible Employee’s behalf pursuant to Section 3.5 will be allocated to the
Nonelective Contribution Accounts of such Corporate Eligible Employees in
accordance with the attached Exhibit B to this Plan.

4.2      Application of Forfeitures.

Any amounts that are forfeited under any provision of this Plan during a Plan
Year will be applied in the manner determined by the Administrator to: (i) first
correct the improper exclusion of any otherwise Eligible Employees pursuant to
Section 2.1 hereof; (ii) second reduce Safe Harbor Matching Contributions,
Profit Sharing Contributions and Nonelective Contributions; and (iii) third
reduce this Plan’s ordinary and necessary administrative expenses.  All
forfeitures to be used under this Section shall be allocated



28

 

--------------------------------------------------------------------------------

 

 

promptly in the year in which such forfeitures occurred or in appropriate
situations no later than the immediately succeeding Plan Year.

4.3       Limitations on Allocations Under Code Section 415.

Contributions hereunder will be subject to the limitations of Code Section 415
and Treasury Regulations published pursuant to such Code Section, the provisions
of which are specifically incorporated by reference; to the extent any portion
of this Section conflicts with such Treasury Regulations, the provisions of the
regulations will govern.    

(a)   The Annual Additions to a Participant’s Individual Accounts hereunder
(together with the Annual Additions to the Participant’s account(s) under any
other defined contribution plans required to be aggregated with this Plan) for
any Limitation Year may not exceed the lesser of: 

(i)        $50,000, subject to cost-of-living increases as allowed under Code
Section 415(d); or

(ii)       100% of the Participant’s Testing Compensation for the Limitation
Year.

In the event the preceding limitations apply to an individual who is a
Participant in this Plan and was a Participant in any other defined contribution
plan maintained by the Employer, the limitations will apply first to this
Plan.  

(b)   In the event the limitations in this Section are not satisfied, correction
will be made under the rules provided in Revenue Procedure 2008-50 (and any
successor to that Revenue Procedure).

(c)   For purposes of this Section 4.3, a Participant’s “annual compensation”
shall also include Post Severance Compensation.  The term “Post-Severance
Compensation” means the amount that would have been included in the definition
of Compensation if the amounts were paid prior to the Employee’s Separation from
Service with the Employer and that are paid to the Employee by the later of 2½
months after Separation from Service with the Employer or the end of the
Limitation Year that includes the Employee’s date of Separation from Service
with the Employer.  Regular pay after Separation from Service will be considered
Post-Severance ComIensation if:

(i)        The payment is regular compensation for services during the
Employee’s regular working hours, or compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and



29

 

--------------------------------------------------------------------------------

 

 

(ii)       The payment would have been paid to the Employee prior to a
Separation from Service if the Employee had continued in employment with the
Employer.

4.4       Top-Heavy Allocations

(a)   Minimum Allocation. Notwithstanding the foregoing, for any Plan Year in
which this Plan is determined to be Top-Heavy, the amount of Employer
contributions and Forfeitures allocated to the Individual Accounts of each
Non-Key Employee will be equal to the lesser of three percent of each Non-Key
Employee’s Testing Compensation or the highest contribution rate for the Plan
Year made on behalf of any Key Employee. However, if a defined benefit plan
maintained by the Employer that benefits a Key Employee depends on this Plan to
satisfy the nondiscrimination rules of Code Section 401(a)(4) or the coverage
rules of Code Section 410(b) (or another plan benefiting the Key Employee so
depends on the defined benefit plan), the top heavy minimum allocation is three
percent of the Non-Key Employee’s Testing Compensation regardless of the
contribution rate for the Key Employee.

(b)   Contribution Rate. For purposes of this Section, a Participant’s
contribution rate is the sum of Employer contributions (not including Employer
contributions to Social Security) and Forfeitures allocated to the Participant’s
Individual Accounts for the Plan Year divided by his or her Testing Compensation
for the entire Plan Year. To determine a Participant’s contribution rate, the
Administrator must treat all qualified top-heavy defined contribution plans
maintained by the Employer (or by any Related Employers) as a single plan. 

Notwithstanding the preceding:

(i)        Salary Deferral Contributions on behalf of Key Employees are taken
into account in determining the minimum required contribution under Code Section
416(c)(2). However, Salary Deferral Contributions on behalf of Employees other
than Key Employees may not be treated as Employer contributions for the minimum
contribution or benefit requirement of Code Section 416.

(ii)       Safe Harbor Matching Contributions will be taken into account for
purposes of satisfying the minimum contribution requirements of Code Section
416(c)(2). The preceding sentence will apply with respect to Safe Harbor
Matching Contributions under this Plan or, if this Plan provides that the
minimum contribution requirement will be met in another Plan, such other Plan.
Safe Harbor Matching Contributions that are used to satisfy the minimum
contribution requirements will be treated as matching contributions for purposes
of the Actual Contribution Percentage Test and other requirements of Code
Section 401(m). 



30

 

--------------------------------------------------------------------------------

 

 

(iii)      Qualified nonelective contributions described in Code Section
401(m)(4)(C) may be treated as Employer contributions for the minimum
contribution or benefit requirement of Code Section 416.

(c)   Participant Entitled to Top-Heavy Minimum Allocation. The minimum
allocation under this Section will not be provided to any Participant who was
not employed by the Employer on the last day of the Plan Year. The provisions of
this Section will not apply to any Participant to the extent the Participant is
covered under any other plan or plans of the Employer and any Related Employer
under which the minimum allocation or benefit requirements under Code Section
416(c)(1) or (c)(2) are met for the Participant. Notwithstanding any limitations
within this Plan’s definition of Testing Compensation, amounts earned during the
period preceding a Participant’s Entry Date will be included for purposes of
determining the minimum top-heavy allocation provided by this Section.

(d)   Compliance. The Plan will satisfy the top-heavy minimum allocation under
this Section. The Administrator first will allocate the Employer contributions
(and Forfeitures, if any) for the Plan Year pursuant to the allocation formula
under ARTICLE IV. The Employer then will contribute an additional amount for the
Individual Accounts of any Participant entitled under this Section to a
top-heavy minimum allocation and whose contribution rate for the Plan Year,
under this Plan and any other plan aggregated under this Section, is less than
the top-heavy minimum allocation. The additional amount is the amount necessary
to increase the Participant’s contribution rate to the top-heavy minimum
allocation. The Administrator will allocate the additional contribution to the
Individual Accounts of the Participant on whose behalf the Employer makes the
contribution.

4.5       Post-Allocation Adjustments to Accounts

After the amount or amounts have been allocated and credited to each
Participant’s Individual Accounts, as provided in this Article, the then value
of the Participant’s Individual Accounts will remain unchanged until the next
Accounting Date. Notwithstanding the foregoing, the Participant’s Account
Balance may be adjusted prior to the next Accounting Date under:

(a)   Other provisions in this Plan authorizing the Administrator to reduce the
Participant’s Individual Accounts by disbursements properly chargeable to them
or increased by funds received and credited to them; or

(b)   A special valuation of the Participant’s Individual Accounts. 

For purposes of this Article, reference to the Individual Accounts of
Participants will include the Individual Accounts of those Participants who die,
become Disabled, or retire during the Plan Year.





31

 

--------------------------------------------------------------------------------

 

 

ARTICLE V
In-Service Distributions

5.1      Withdrawal of Employer Contributions Before Severance From Employment

Except as provided under Section 5.2 below, upon attainment of age 59½ years, a
Participant will have the right to request withdrawal of all or any portion of
the Participant’s fully vested and Nonforfeitable Individual Account(s). All
determinations of the amount credited to a Participant’s Individual Accounts
will be made as of the most recent Valuation Date. A Participant will make an
election under this Section on a form prescribed by and delivered to the
Administrator at any time during the Plan Year for which the election will be
effective. In the written election, the Participant will specify the desired
percentage or dollar amount to be distributed by the Trustee to the Participant.
The Trustee will distribute to a Participant as elected under this Section
within the 90 day period, or as soon as administratively feasible, after the
Participant files the written election with the Administrator. The Trustee will
distribute the balance of the Participant’s Individual Accounts not distributed
pursuant to ARTICLE VIII when the Participant terminated employment with the
Employer.

5.2      Withdrawal of Salary Deferral Contributions Before Severance From
Employment

(a)   Statutory Restriction on Disbursements. Amounts held in a Participant’s
Salary Deferral Contribution Account or Safe Harbor Matching Contribution
Account may not be distributable prior to the earliest of:

(i)        Severance from Employment, Disability, or death;

(ii)       Attainment of age fifty-nine and one-half (59½) years;

(iii)      Plan termination (provided, that the Employer does not maintain an
“alternative defined contribution plan” into which such amounts would be
transferred under the requirements of Treasury Regulation Section
1.401(k)-1(d)(4)(i)); or

(iv)      Proven financial hardship, subject to the limitations described in
Section 5.3.

For purposes of these distribution restrictions, “Severance from Employment”
means when an Employee ceases to be an Employee of the Employer maintaining this
Plan. An Employee does not have a Severance from Employment if, in connection
with a change of employment, the Employee’s new employer maintains this Plan
with respect to the Employee, by assuming sponsorship of this Plan or by
accepting a transfer of Plan assets and liabilities (within the meaning of Code
Section 414(l)) with respect to the Employee

For purposes of determining whether the Employer maintains an “alternative
defined contribution plan” (described in Treasury Regulation Section
1.401(k)-1(d)(4)(i)) that would prevent the Employer from distributing Salary
Deferral



32

 

--------------------------------------------------------------------------------

 

 

Contributions (and other amounts, such as qualified nonelective contributions,
which are subject to the distribution restrictions that apply to Salary Deferral
Contributions) from an otherwise terminated Plan, an alternative defined
contribution plan does not include an employee stock ownership plan defined in
Code Sections 4975(e)(7) or 409(a), a simplified employee pension as defined in
Code Section 408(k), a SIMPLE IRA plan as defined in Code Section 408(p), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
that is described in Code Sections 457(b) or (f).

5.3      Hardship Distributions

Distribution of a Participant’s Nonforfeitable Salary Deferral Contributions,
Catch-up Contributions, Profit Sharing Contributions, Matching Contributions,
and Nonelective Contributions, may be made to a Participant in the event of a
hardship.  In no event shall amounts held in a Participant’s Safe Harbor
Matching Contribution Account be eligible for distribution under this Section
5.3. For purposes of this Section, a “hardship distribution” is a distribution
that is necessary to satisfy an immediate and heavy financial need of a
Participant who lacks other available resources to satisfy such need.

(a)   A distribution will be considered to satisfy an immediate and heavy need
of a Participant if the distribution is for:    

(i)        Expenses incurred for or necessary to obtain medical care for the
Participant, or the Participant’s spouse, children, dependents (as defined below
in this Section 5.3(a)), or primary beneficiary (as defined below in this
Section 5.3(a)) that would be deductible under Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income); 

(ii)       Costs directly related to the purchase, excluding mortgage payments,
of a principal residence for the Participant; 

(iii)      Payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, or the Participant’s spouse, children, dependents (as defined below
in this Section 5.3(a)), or primary beneficiary (as defined below in this
Section 5.3(a));

(iv)      Payments necessary to prevent the eviction of the Participant from, or
a foreclosure on the mortgage of, the Participant’s principal residence;

(v)       Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children, dependents (as defined below in this Section 5.3(a)),
or primary beneficiary (as defined below in this Section 5.3(a)); or

(vi)      Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165



33

 

--------------------------------------------------------------------------------

 

 

(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

For purposes of this Section 5.3(a), a “dependent” shall mean a dependent as
defined in Code Section 152, and, without regard to Code Section 152(b)(1),
(b)(2) and (d)(1)(B).  Furthermore, a “primary beneficiary” shall be an
individual who is named as a Beneficiary under this Plan and has an
unconditional right to all or a portion of the Participant’s Account Balance
under the Plan upon the death of the Participant.

(b)   A distribution will be considered necessary to satisfy an immediate and
heavy financial need of a Participant who lacks other available resources only
if: 

(i)        The Participant represents in writing that the need cannot reasonably
be relieved through reimbursement or compensation by insurance or otherwise; by
liquidation of the Participant’s assets; by cessation of Salary Deferral
Contributions under this Plan; by obtaining all distributions, other than
hardship distributions, and all nontaxable loans currently available to him
under all plans currently maintained by the Employers; or by borrowing from
commercial sources on reasonable commercial terms; and

(ii)       The distribution is not in excess of the amount of an immediate and
heavy financial need, including amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution. 

(c)   In addition to the conditions above each plan maintained by the Employer
or a legally enforceable arrangement will provide that the Participant’s Salary
Deferral Contributions, if any, will be suspended for six months after receipt
of the hardship distribution.

(d)   A Participant’s hardship event, for purposes of this Section, includes an
immediate and heavy financial need of the Participant’s primary Beneficiary,
which would constitute a hardship event if it occurred with respect to the
Participant’s spouse or dependent, as defined under Code Section 152. For
purposes of this Subsection, such hardship events will be limited to educational
expenses, funeral expenses and certain medical expenses.

5.4       Qualified Reservist Distributions

This Plan permits a Participant to elect a qualified reservist distribution. For
this purpose, a “qualified reservist distribution” is any distribution to an
individual who is ordered or called to active duty after September 11, 2001, if:
(i) the distribution is from amounts attributable to Salary Deferral
Contributions; (ii) the individual was (by reason of being a member of a reserve
component, as defined in Section 101 of Title 37 of the United States Code)
ordered or called to active duty for a period in excess of one hundred seventy
nine (179) days or for an indefinite period; and (iii) this Plan makes the



34

 

--------------------------------------------------------------------------------

 

 

distribution during the period beginning on the date of such order or call, and
ending at the close of the active duty period.

5.5       Reservist Severance Distributions

For purposes of receiving a distribution of his or her Individual Account, a
Participant may elect to be treated hereunder as having had a Severance from
Employment Date with his or her Employer during any period the Participant is
performing service in the uniformed services of the United States Armed Forces
while on active duty for a period of more than 30 days; provided however, that
Participants that take a distribution pursuant hereto may not make Salary
Deferra Contributions or Catch-up Contributions during the 6-month period
beginning on the date of the distribution.

ARTICLE VI
Distributions After Severance from Employment

6.1       Eligibility Due to Retirement, Death, or Disability

(a)   Retirement.  At Normal Retirement Age, a Participant will be fully vested
in his or her Individual Accounts and the Trustee will hold such Individual
Accounts for the Participant’s benefit. If a Participant retires (or otherwise
terminates employment) on or after his or her Normal Retirement Date, the
Administrator will credit and adjust the Participant’s Individual Accounts as
provided in ARTICLE III and ARTICLE IV, as of the Valuation Date immediately
preceding a distribution pursuant to Section 6.6 below.

(b)   Death. Upon death, a Participant will be fully vested in his or her
Individual Accounts and the Trustee will hold such Individual Accounts for the
benefit of the Participant’s Beneficiary or Beneficiaries. The Administrator
will credit and adjust the deceased Participant’s Individual Accounts as
provided in ARTICLE III and ARTICLE IV, as of the Valuation Date immediately
preceding the date of a distribution pursuant to Section 6.6 below. A
Participant’s Beneficiary or Beneficiaries will be entitled to benefits under
Section 6.6 after the death of the Participant or Former Participant.  If a
Participant dies while performing qualified military service (as defined in Code
Section 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under this Plan as if the Participant had resumed and
then terminated employment on account of death.

(c)   Disability. As of his Severance from Employment Date due to Disability, a
Participant will be fully vested in his or her Individual Accounts and the
Trustee will hold the Individual Accounts for the Participant’s benefit. The
Administrator will credit and adjust the Individual Accounts of a disabled
Participant, as provided in ARTICLE III and ARTICLE IV, as of the Valuation Date
immediately preceding the date of a distribution pursuant to Section 6.6 below.
A disabled Participant will be entitled to benefits under Section 6.6 after the
Participant’s date of Disability.





35

 

--------------------------------------------------------------------------------

 

 

6.2       Eligibility Due To Severance from Employment

If a Participant’s employment with the Employer will terminate for any reason
other than retirement, death, or Disability, the Participant will be vested in
his or her Individual Accounts as provided in Section 6.3 below, and the Trustee
will hold the Nonforfeitable portion of the Participant’s Account Balance in his
Individual Accounts for the Participant’s benefit. The Administrator will credit
and adjust the Individual Accounts of the terminated Participant, as provided in
ARTICLE III and ARTICLE IV, as of the Valuation Date immediately preceding the
date of the distribution pursuant to Section 6.6 below. A terminated Participant
will be entitled to benefits under this Section 6.2 and Section 6.3 after the
Participant’s Severance from Employment Date.

6.3       Vesting

(a)   Fully Vested Accounts.  A Participant to whom Section 6.2 applies will be
fully vested:

(i)        at all times in amounts credited to his or her (i) Salary Deferral
Contribution Account, (ii) Rollover Contribution Account, and (iii) Safe Harbor
Contribution Account; and

(ii)       for Nonelective Contributions made on or after January 1, 2013, in
amounts credited to his or her Nonelective Contribution Account. 

(b)   Service-Based Vested Accounts.  In addition to being fully vested in those
Individual Accounts identified in Section 6.3(a), a Participant to whom Section
6.2 applies will be also be entitled to receive the Nonforfeitable percentage of
the balance credited to the Participant’s:

(i)        Matching Contribution Accounts,

(ii)       Profit Sharing Contribution Account, and/or

(iii)      Nonelective Contribution Account but only with respect to the those
Nonelective Contributions made prior to January 1, 2013 to such Participant’s
Nonelective Contribution Account



36

 

--------------------------------------------------------------------------------

 

 

determined under the following vesting schedule:

 

 

 

 

Years of Service

Nonforfeitable
Percentage

Less than 2 years

0%

At least 2 but less than 3 years

20%

At least 3 but less than 4 years

40%

At least 4 but less than 5 years

60%

At least 5 but less than 6 years

80%

At least 6 years

100%

 

Notwithstanding the preceding, if a Participant has been granted credit for
Years of Service with a Predecessor Employer, such Participant’s Nonforfeitable
percentage will be no less than the Participant’s Nonforfeitable percentage with
his Predecessor Employer.  The foregoing vesting schedule will also apply for
any Plan Year in which this Plan is a Top-Heavy Plan.

6.4       Forfeiture

A Participant to whom this Article applies will forfeit that portion of the
amount of his Individual Accounts to which the Participant is not entitled
pursuant to Section 6.3 above.

(a)   A Participant who has had a Severance from Employment Date without a
Nonforfeitable Account Balance will be deemed to have received a distribution of
his Nonforfeitable Account Balance on the date of separation from employment.

(b)   The amount forfeited under this Section, to the extent attributable to
Employer contributions, will remain in the Trust Fund and will be allocated as
provided under Section 4.2 as of the Accounting Date of the Plan Year during
which the forfeiture event occurred.

6.5       Determination of Amount of Vested Undistributed Account

(a)   If the Trustee pays any amount outstanding to the credit of a Participant
in the Participant’s Individual Accounts while the Participant is not fully
vested in his Individual Accounts, other than a lump sum distribution that
occurs no later than the last day of the second Plan Year following the Plan
Year in which the Participant separates from Service, and prior to the
Anniversary Date on which the Participant will incur a five year Break in
Service, the value of his or her vested and



37

 

--------------------------------------------------------------------------------

 

 

undistributed account will be held in a separate account and will be determined
at any time prior to and including the Anniversary Date on which the Participant
will incur a five year Break in Service under the following formula.

X = P(AB + (R x D)) – (R x D).

For this formula, the variables represent the following factors:

X is the value of the vested portion of the Participant’s Account;

P is the Participant’s Nonforfeitable percentage at the relevant time;

AB is the Account Balance at the relevant time;

D is the amount of the distribution; and

R is the ratio of the Account Balance at the relevant time to the Account
Balance after the distribution.

The nonvested portion of the Participant’s Individual Accounts will be forfeited
on the Anniversary Date on which the Participant incurs a five year Period of
Severance.

6.6       Payment of Benefits

(a)   As soon as administratively feasible after a Participant separates from
employment, and the Administrator has credited and adjusted the Individual
Accounts of a Participant, the Trustee will make payments to the Participant or
his Beneficiary or Beneficiaries pursuant to ARTICLE VIII, subject to the
mandatory distribution requirements of ARTICLE VII. The Administrator will
charge each payment to the Participant’s Individual Accounts and payments will
continue until the Nonforfeitable Account Balance is paid to the Participant in
full. Notwithstanding the preceding, in the event of a Participant’s death, the
Administrator will distribute the Participant’s Individual Accounts no less
rapidly than is required under ARTICLE VII.

(b)   Unless a Participant elects otherwise, payment of benefits will commence
not later than the 60th day after the end of the Plan Year in which the latest
of the following events occurs: (i) the date on which the Participant attains
the Normal Retirement Age under this Plan; (ii) the 10th anniversary of the year
in which the Participant commenced participation in this Plan; or (iii) the date
on which the Participant terminates employment with the Employer.
Notwithstanding the foregoing, a Participant may not defer commencement of
benefits if such deferral would result in violation of ARTICLE VII.

(c)   Notwithstanding the foregoing paragraph, if a Participant separates from
employment with the Employer and the Participant’s Nonforfeitable Account
Balance is $1,000 or less, the Administrator may direct the Trustee to make



38

 

--------------------------------------------------------------------------------

 

 

immediate distribution to the Participant in the form of a lump sum
distribution. For purposes of this paragraph, if the value of an Employee’s
Nonforfeitable Account Balance is zero (0), the Employee will be deemed to have
received a distribution of his or her Account Balance. However, if such
Participant made any Salary Deferral Contributions to this Plan prior to
separating from employment, such Participant will not be considered non‑vested
under this Plan and will not be deemed to have received a distribution of his or
her Account Balance. In the event of an involuntary distribution greater than
$1,000, but not in excess of $5,000, if the Participant does not elect to
receive such distribution or have it paid directly to an Eligible Retirement
Plan (as defined in Section 8.2) specified by the Participant in a Direct
Rollover, then the Administrator may pay the distribution in a Direct Rollover
on behalf of the Participant to an individual retirement account (described in
Code Section 408(a)) designated by the Administrator.

The value of a Participant’s Nonforfeitable Account Balance will be determined
without regard to that portion of the Account Balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). If
the value of the Participant’s Nonforfeitable Account Balance as so determined
is $1,000 or less, this Plan will immediately distribute the Participant’s
entire Nonforfeitable Account Balance.

ARTICLE VII
Mandatory Distribution of Benefits

The Administrator may not direct the Trustee to distribute the Participant’s
Nonforfeitable Account Balance, to the Participant or Beneficiary under a method
of payment that, as of the Required Beginning Date, does not satisfy the minimum
distribution requirements under Code Section 401(a)(9) and the corresponding
Treasury Regulations, revenue rulings, notices, and other guidance published in
the Internal Revenue Bulletin. Notwithstanding any provision of this Plan to the
contrary, this Plan will (i) apply the minimum distribution requirements of Code
Section 401(a)(9), including the incidental death benefit rule set forth under
Code Section 401(a)(9)(G), and (ii) provide distributions in accordance with the
applicable provisions of final Treasury Regulation Sections 1.401(a)(9)-1
through 1.401(a)(9)-9, the provisions of which are hereby incorporated into this
Plan by reference.

ARTICLE VIII
Forms of Distribution

8.1       Forms of Payment of Benefits

(a)   Whenever a Participant, Former Participant, or Beneficiary is entitled to
receive a distribution of benefits, he or she will receive such distribution in
the form of a lump sum, payable in cash at the fair market value of the
Nonforfeitable Account Balance when distributed.



39

 

--------------------------------------------------------------------------------

 

 

(b)   Notwithstanding the above, a Participant will have the right to receive
payment of his benefits in any optional form of benefit payment to which that
Participant would have been entitled under a plan sponsored by a Predecessor
Employer in which that Participant was a Participant.

(c)   Notwithstanding the foregoing, a distribution made pursuant to this
Section will be subject to the immediate cashout provisions of Section 6.6.  

8.2       Direct Rollover Benefit

(a)   Direct Rollover. Notwithstanding any provision of this Plan to the
contrary that would otherwise limit a Distributee’s election under this Section,
a Distributee may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

(b)   Direct Rollover of Non-Spousal Distribution

(i)        Non-Spouse Beneficiary Rollover Right. An individual other than the
Participant’s spouse who is a Beneficiary under this Plan and Code Section
401(a)(9)(E) and the Treasury Regulations thereunder, by a Direct Rollover, may
roll over all or any portion of his or her distribution to an individual
retirement account the Beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an Eligible Rollover
Distribution.

(ii)       Certain Requirements not Applicable. Although a non-spouse
Beneficiary may roll over directly a distribution as provided in this
Subsection, any distribution made prior to January 1, 2010 is not subject to the
Direct Rollover requirements of Code Section 401(a)(31) (including Code Section
401(a)(31)(B), the notice requirements of Code Section 402(f), or the mandatory
withholding requirements of Code Section 3405(c)). If a non-spouse Beneficiary
receives a cash distribution from this Plan, the distribution is not eligible
for a “60-day” rollover right.

(iii)      Trust Beneficiary. If the Participant’s named Beneficiary is a trust,
this Plan may make a Direct Rollover to an individual retirement account on
behalf of the trust, provided the trust satisfies the requirements to be a
“designated beneficiary” within the meaning of Code Section 401(a)(9)(E).

(iv)      Required Minimum Distributions not Eligible for Rollover. A non-spouse
Beneficiary may not roll over an amount that is a required minimum distribution,
as determined under Code Section 401(a)(9), applicable Treasury Regulations, and
other Internal Revenue Service guidance. If the Participant dies before his or
her Required Beginning Date and the non-spouse Beneficiary rolls over to an
individual retirement account the



40

 

--------------------------------------------------------------------------------

 

 

maximum amount eligible for rollover, the Beneficiary may elect to use either
the five-year rule or the life expectancy rule, pursuant to Treasury Regulation
Section 1.401(a)(9)-3, A-4(c), in determining the required minimum distributions
from the individual retirement account that receives the non-spouse
Beneficiary’s distribution.

8.3       Election to Receive Benefits

Notwithstanding the foregoing, a Participant who has a Severance from Employment
Date from the Employer before his or her Normal Retirement Date, if any, may
elect to leave his or her Nonforfeitable Account Balance under the management of
the Trustee, subject to the requirements of Section 6.6 and ARTICLE VII. The
Trustee will invest and reinvest and will credit and charge the Individual
Accounts with their proportionate share of gains and losses of the Trust Fund
pursuant to ARTICLE IV until the Nonforfeitable Account Balance is paid out to
the Former Participant under this Article. The Participant, Former Participant,
or Beneficiary will elect the form or forms of payment of benefits permitted in
Section 8.1 that the Administrator and Trustee will implement.

8.4       Minority or Disability

During the minority or Disability of an individual entitled to receive benefits
under this Plan, the court may direct the Administrator to instruct the Trustee
to make payments due the individual directly to the individual or to the spouse
or a relative or to any individual or institution having custody of the
individual. Neither the Administrator nor the Trustee will be required to cause
or to verify the application of any payments so made, and the receipt of the
payee, including the endorsement of a check or checks, will be conclusive to all
interested parties.

8.5       Unclaimed Account Procedure

The Plan does not require either the Trustee or the Administrator to search for,
or to ascertain the whereabouts of, any Participant or Beneficiary. At the time
the Participant’s or Beneficiary’s benefit becomes distributable under ARTICLE
IV, the Administrator, by certified or registered mail addressed to his or her
last known address of record with the Administrator or the Employer, must notify
any Participant or Beneficiary, that he or she is entitled to a distribution
under this Plan. The notice must quote the provisions of this Section and
otherwise must comply with the applicable notice requirements of ARTICLE IV. If
the Participant, or Beneficiary, fails to claim his or her distributive share or
make his or her whereabouts known in writing to the Administrator, then the
Administrator will treat the Participant’s or Beneficiary’s unclaimed payable
Account Balance as forfeited

If a Participant or Beneficiary who has incurred a Forfeiture of his or her
Account Balance under the provisions of the first paragraph of this Section
makes a claim, at any time, for the forfeited Account Balance, the Administrator
must restore the Participant’s or Beneficiary’s forfeited Account Balance.

Upon termination of this Plan, in lieu of the unclaimed account procedure set
forth in this Section, Section 16.6 will apply.





41

 

--------------------------------------------------------------------------------

 

 

ARTICLE IX
Plan Sponsor and Employers

9.1       Employer Action

Whenever the Employer is permitted or required to do or perform any act under
this Plan, it will be done and performed by a person duly authorized to do or
perform the act by its legally constituted authority.

9.2       Plan Amendment

(a)   The Board of Directors (or a properly designated committee thereof) has
the right to amend this Plan, at any time and from time to time, in any manner.

(b)   A Plan amendment will be in writing and take effect either after the
approval of such amendment, as appropriate, by written resolution of the Board
of Directors (or a properly designated committee thereof), or, if such authority
has been delegated to an officer of the Plan Sponsor, then, alternatively, upon
execution of the amendment by such officer.  Notwithstanding the preceding, an
amendment that impacts the authority or responsibility of the Trustee will
become effective only upon the consent of the Trustee.

(c)   Unless it is made to secure the approval of the Commissioner of the
Internal Revenue Service or other governmental bureau or agency, no amendment or
modification of this Plan will:

(i)        Operate retroactively to reduce or divest the then Nonforfeitable
interest in any Individual Accounts or to reduce or divest any benefit then
payable hereunder unless all Participants, Former Participants, and
Beneficiaries then having Individual Accounts or benefit payments affected
thereby will consent to the amendments or modifications;

(ii)       Directly or indirectly affect any Participant’s Nonforfeitable
percentage outside the protection of Treasury Regulation Section 1.411(a)(8);

(iii)      Decrease a Participant’s accrued benefit, except to the extent
permitted under Code Section 412(c)(8), and reduce or eliminate Code Section
411(d)(6) protected benefits determined immediately prior to the adoption date
(or, if later, the effective date) of the amendment, except as permitted by
applicable Treasury Regulations. (An amendment reduces or eliminates Code
Section 411(d)(6) protected benefits if the amendment has the effect of either:
(A) eliminating or reducing a retirement-type subsidy (as defined in applicable
Treasury Regulations); or (B) except as provided by applicable Treasury
Regulations, eliminating an optional form of benefit. The Administrator must
disregard an amendment to the extent application of the amendment would fail to
satisfy this paragraph. If the Administrator must disregard an amendment because
the amendment would violate clause (A) or clause (B), the Administrator must
maintain a schedule of



42

 

--------------------------------------------------------------------------------

 

 

the optional forms of benefit this Plan must continue for the affected
Participant); or

(iv)      Affect the rights, duties or responsibilities of the Trustees or the
Administrator without the written consent or approval of the Trustee or
Administrator.

Notwithstanding the foregoing, no amendment will retroactively decrease a
Participant’s accrued benefits or otherwise retroactively place greater
restrictions or conditions on a Participant’s rights to Code Section 411(d)(6)
protected benefits, even if the amendment adds a restriction or condition that
is otherwise permitted under Code Section 411(a), unless otherwise permitted
under Treasury Regulation Sections 1.411(d)-3 or 1.411(d)-4. An optional form of
benefit hereunder may be eliminated prospectively, provided that this Plan, as
amended, will satisfy the requirements of Treasury Regulation Sections
1.411(d)-3(c), (d), or (e) or 1.411(d)-4.

(d)   If the vesting schedule described in Section 6.3 is amended, a
Participant’s vested interest in any contribution to which the vesting schedule
in Section 6.3 applied, will not be less than the Nonforfeitable percentage
determined as of the later of the effective date of the amendment or the date of
its adoption. A Participant with at least three (3) Years of Service on the last
day of the election period described in this paragraph, may elect to have the
Nonforfeitable percentage of his or her Account Balance determined without
regard to the amendment. If a Participant fails to make an election, then the
Participant will be subject to the new vesting schedule. The election period
will commence on the date the amendment is adopted or deemed to be made and will
end 60 days after the latest of:

(i)        The date of the adoption of the amendment;

(ii)       The effective date of the amendment; or

(iii)      The date the Participant receives written notice of the amendment
from the Employer or Administrator.

9.3       Discontinuance, Termination of Plan

(a)   The Plan Sponsor has the right, at any time, to suspend or discontinue its
contributions under this Plan to the Trust Fund, and to terminate, at any time,
this Plan and the Trust. The Plan will terminate on the first to occur of the
following events:

(i)        The date this Plan is terminated by action of the Plan Sponsor;

(ii)       The date the Plan Sponsor is judicially declared bankrupt or
insolvent, unless the proceeding authorized continued maintenance of this Plan;
or



43

 

--------------------------------------------------------------------------------

 

 

(iii)      The dissolution, merger, consolidation or reorganization of the Plan
Sponsor or the sale by the Plan Sponsor of all or substantially all of its
assets, unless the successor or purchaser elects and makes provision to continue
this Plan, in which event the successor or purchaser will substitute itself as
the Plan Sponsor under this Plan.

(b)   Upon either full or partial termination of this Plan, or, if applicable,
upon complete discontinuance of contributions to this Plan, the Individual
Accounts of all Participants, Former Participants, and Beneficiaries will be and
become fully vested and Nonforfeitable, notwithstanding the Nonforfeitable
percentage that otherwise would apply. The Trustee, in its discretion, may
convert some or all of the Trust Fund to cash, and will deduct therefrom all
unpaid charges and expenses, except as the same may be paid by the Employer. The
Administrator then will adjust the balance of all Individual Accounts on the
basis of the net cash balance and fair market value of all property in the Trust
Fund. Thereafter, the Trustee will distribute the amount to the credit of each
Participant, Former Participant, and Beneficiary in cash, in kind, or partly in
cash and partly in kind, as the Administrator will direct. Notwithstanding the
foregoing, a distribution made because of a termination of this Plan will be
subject to the mandatory distribution requirements of ARTICLE VII and the
immediate cashout distribution provisions of Section 6.6.

(c)   To the extent that this Plan is maintained as a multiple employer plan,
the provisions governing the discontinuance or termination of this Plan with
respect to an Employer that is not a Related Employer will be governed under
Section 9.5.

9.4       Prohibition Against Reversion to Plan Sponsor or an Employer

Under no circumstances or conditions, other than those specifically provided
herein, will the Trust Fund or any portion thereof revert to the Plan Sponsor or
any Employer or be used for or diverted to purposes other than the exclusive
benefit of the Participants, Former Participants, and Beneficiaries. No
amendment or revocation by the Plan Sponsor of this Section may cause or permit
any portion of the Trust Fund to revert to or become a property of the Plan
Sponsor or any Employer.

9.5       Adoption by Related Employers

(a)   With the written consent of the Plan Sponsor, any other association,
corporation, or other business organization, may adopt this Plan and Trust in
its entirety, participate herein and be known as an Employer. The participation
of an Employer that is a recipient of Leased Employee services from the Plan
Sponsor will be limited to such Leased Employees unless otherwise provided in
the Employer’s participation agreement.

(b)   The following requirements will apply to any Employer who elects to adopt
this Plan pursuant to this Article:

(i)        Each Employer will be required to use the same Trustee as provided in
this Plan.



44

 

--------------------------------------------------------------------------------

 

 

(ii)       The Trustee may, but will not be required to, commingle, hold, and
invest as one (1) Trust Fund all contributions made by Employers and all
increments thereof.

(iii)      The transfer of any Participant from or to any Employer participating
in this Plan, whether the Participant is an Employee of the Plan Sponsor or an
Employer, will not affect the Participant’s rights under this Plan; all amounts
credited to the Participant’s Individual Accounts, all accumulated Service with
the transferor or Predecessor Employer, and the length of participation in this
Plan will continue to the Participant’s credit.

(c)   All rights and values forfeited by a Participant upon a Severance from
Employment Date will inure only to the benefit of the Employees and Participants
of the Employer that employed the forfeiting Participant, except, if the
Forfeiture is for an Employee whose Employer is a Related Employer. Should an
Employee of one (“First”) Employer be transferred to a Related (“Second”)
Employer the transfer will not cause the Employee’s Account Balance, generated
while an Employee of the First Employer, in any manner or by any amount, to be
forfeited. The Employee’s Account Balance for all purposes of this Plan,
including length of Service, will be considered as though the Employee had
always been employed by the Second Employer and as such had received
contributions, Forfeitures, earnings or losses, and appreciation or depreciation
in value of assets totaling the amount so transferred.

(d)   Upon an Employee’s transfer between Employers, the Employee involved will
carry accumulated Service. No transfer will effect a Severance from Employment
Date under this Plan and the Employer to which the Employee transfers will
thereupon become obligated under this Plan to the Employee in the same manner as
the Employer from whom the Employee transfers.

(e)   Any expenses of this Plan and Trust Fund that are to be paid by the
Employer or borne by the Trust Fund will be paid by each Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by the Employer bears to the total amount standing to the credit of all
Participants.

(f)   Any contribution made by an Employer that is a Related Employer will be
paid to and held by the Trustee for the exclusive benefit of the Employees of
the Employer and the Beneficiaries of the Employees, subject to all the terms
and conditions of this Plan. Any payment to the Employer made by an entity that
is a recipient of the services of Leased Employees pursuant to a written
agreement with the Employer that is deposited with the Trustee will be held by
the Trustee for the exclusive benefit of the Participants providing Leased
Employee services and their Beneficiaries, subject to all the terms and
conditions of this Plan.

(g)   Based on information furnished by each Employer, the Administrator and the
Trustee will keep separate books and records concerning the affairs of each
Employer and of the Account Balances of the Participants of each Employer. All



45

 

--------------------------------------------------------------------------------

 

 

contributions or payments made by an Employer will be determined separately on
the basis of its net profit and total Compensation paid.

(h)   Each Employer indemnifies and holds harmless the other Employers, the Plan
Sponsor, the Administrator, the members of the Committee, the Trustee, and each
of their employees and agents from and against any and all loss resulting from
liability to which the other Employers, the Plan Sponsor, the Administrator, the
Trustees, or the members of the Committee, or their employees and agents, may be
subjected by reason of the failure by the deemed separate plan of such Employer
to satisfy the minimum coverage requirements under Code Section 410(b), the
nondiscrimination requirements under Code Sections 401(a)(4), 401(k), and
401(m), Code Section 415 limitations, Code Section 416 top-heavy requirements,
and any other qualification requirements that may be applicable to the Employer
on a deemed separate plan basis. Further, the Employers and the Plan Sponsor
will indemnify and hold harmless the Administrator, the members of the
Committee, the Trustee or their employees and agents, from and against any and
all loss resulting from liability to which the Administrator and the Committee,
or the members of the Committee, and each of their employees and agents, may be
subjected by reason of any act or conduct (except willful misconduct or gross
negligence) in their official capacities in the administration of this Trust
Fund or Plan or both, including all expenses reasonably incurred in their
defense, in case the Employers or the Plan Sponsor fail to provide such defense.
The indemnification provisions of this Section do not relieve the Administrator,
any Committee member, or the Trustee, or their employees and agents, from any
liability under ERISA for breach of a fiduciary duty. Moreover, the
Administrator, the Committee members, the Trustee, the Plan Sponsor, the
Employers, and their employees and agents, may execute a letter agreement
further delineating the indemnification agreement of this Section, provided the
letter agreement is consistent with and does not violate ERISA.

(i)   Each Employer will be deemed to be a part of this Plan. However, each
Employer will be deemed to have designated irrevocably the Plan Sponsor as its
agent in all of its relations with the Trustee, the Committee, and the
Administrator.

(j)   Any Employer will be permitted to discontinue or revoke its participation
in this Plan. Upon any discontinuance or revocation, satisfactory evidence
thereof, and of any applicable conditions imposed will be delivered to the
Trustee. The Trustee will thereafter transfer, deliver, and assign contracts and
other Trust Fund assets allocable to the Participants of the Employer to the new
plan as will have been designated by the Employer, if it has established a
separate employee benefit pension plan for its employees. If no successor plan
is designated, the Trustee will retain the assets for the Employees of the
Employer under ARTICLE IX. No part of the corpus or income of the Trust Fund
relating to an Employer will be used for or diverted to purposes other than the
exclusive benefit of the Employees of that Employer and the Beneficiaries of the
Employees.

(k)   A withdrawal by any Employer without any provision for the continuation of
a plan for its Employees or, if the Employer is a recipient of the services of
Leased



46

 

--------------------------------------------------------------------------------

 

 

Employees, for its Leased Employees, will constitute a partial termination of
this Plan with respect to that Employer. Withdrawal from this Plan by any
Employer will not affect the continued operation of this Plan solely with
respect to the other Employers; provided, however, in the event of the
withdrawal of an Employer that is a member of a group of Related Employers with
respect to which this Plan constitutes a single plan and in the event that
provision is made for the continuation of a defined contribution plan for its
Employers separate and distinct from this Plan herein set forth, the share of
the assets of the Trust Fund allocable to such group of Employers that is
transferred to such other Plan will be determined by the Administrator subject
to the provisions of Section 15.2.

9.6       Authority of Administrator over Employers

The Administrator will have the authority to make any and all necessary rules or
regulations binding on all Employers and all Participants and Beneficiaries to
effectuate the purposes of this Article.

9.7       Deficiency of Earnings or Profits

If any Employer is prevented in whole or in part from making a contribution to
the Trust Fund that it otherwise would have made under this Plan because of
having no current or accumulated earnings or profits, or because the earnings or
profits are less than the contribution that it otherwise would have made, then
so much of the contribution that the Employer was prevented from making may be
made for the benefit of the participating Employees of the Employer by the other
Employers that are Related Employers. The contribution by each other Employer
will be limited to the proportion of its total current and accumulated earnings
or profits remaining after adjustment for its contribution to this Plan made
without regard to this Section, which the total prevented contribution bears to
the total current and accumulated earnings or profits of all the Employers
remaining after adjustment for all contributions made to this Plan without
regard to this Section. An Employer on behalf of whose Employees a contribution
is made under this Section will not reimburse the contributing Employer unless
it has otherwise agreed to do so in writing.

ARTICLE X
Procedures for Qualified Domestic Relations Orders

10.1     Introduction

This Plan, as required under applicable federal law, generally prohibits the
payment of benefits to individuals other than Plan participants and their
beneficiaries. An exception to this general rule is the payment of benefits to
the spouse, former spouse, child, or other dependent of a participant
(“Alternate Payee”) if the payment is mandated by a domestic relations order
that is qualified. A domestic relations order (“Order”) is defined as any
judgment, decree, or order, including the approval of a marital property
settlement, issued by a state authority (generally a court) that is related to
alimony payments, child support, or division of marital property rights and that
satisfies certain other requirements.





47

 

--------------------------------------------------------------------------------

 

 

The purpose of these QDRO procedures is to establish reasonable and consistent
procedures for determining the qualified status of an Order and for making
distributions pursuant to an Order that qualifies (“QDRO”) under Section
206(d)(3) of ERISA and Code Section 414(p). This Plan will not make any
distribution pursuant to an Order unless it is determined to be qualified under
these QDRO procedures, this Plan, and applicable federal law.

10.2     Administrator

The Administrator is designated by this Plan and is a fiduciary under ERISA
section 3(21)(A).  The Administrator has exclusive discretionary authority and
responsibility for administering the QDRO Procedures. The Administrator will
provide only factual information concerning this Plan’s terms and a
participant’s benefits under this Plan. Parties seeking QDROs may not rely on
the Administrator for advice concerning which type of QDRO is appropriate for
them. If any party is unsure as to the legal requirements of a QDRO or the
benefits to which the party is entitled, that party should consult a legal
advisor.

10.3     Notices

Any notice provided under the QDRO Procedures will be mailed or otherwise sent
to the addresses provided in the Order. If the Order does not specify an address
or if a notice is being provided before this Plan’s receipt of an Order, the
notice will be sent to the last address of each party that is known to the
Administrator.

The Alternate Payee and the affected Participant may each designate a
representative for receipt of copies of notices that are sent to the Alternate
Payee and the Participant under these QDRO procedures. Unless the Alternate
Payee or the Participant otherwise requests, whenever notices are sent to the
Alternate Payee or the Participant under these QDRO procedures, copies also will
be sent to their respective designated representatives.

10.4     Requests for Information for Drafting QDROs

A prospective Alternate Payee, or the Alternate Payee’s representative, may
submit a written request to the Administrator for information that is reasonably
required to prepare a QDRO, including a copy of these QDRO procedures, this
Plan’s summary plan description, and statements of the Participant’s Account
Balance under this Plan. The Administrator may require the prospective Alternate
Payee to provide the Participant’s authorization or other documentation before
disclosing any information about the amount of the Participant’s Account
Balance.

The Administrator will also provide a copy of this Plan’s model QDRO for the
parties to use in drafting an Order if they so choose. The model QDRO should be
modified to fit the requirements of the parties and the courts. Use of the model
QDRO is not required.





48

 

--------------------------------------------------------------------------------

 

 

10.5     Notice of Pending Order

If, prior to this Plan’s receipt of an Order, the Administrator receives written
notice that a Participant’s Individual Account is likely to be subject to a
forthcoming Order based on a pending domestic relations action, the following
will apply.

(a)   Notification of Participant and Alternate Payee.  The Administrator will
promptly notify the Participant and each potential Alternate Payee (specified in
the written notice as entitled to a payment of benefits under this Plan) of
receipt of the notice. The Administrator will provide a copy of the QDRO
Procedures with the notification.

(b)   Actions Relating to Participant’s Account.  If the Participant’s benefit
under this Plan is not in pay status, the Administrator will take any actions as
the Administrator deems necessary to maintain the status of the Participant’s
Individual Account, including, but not limited to, the suspension of the
Participant’s right to distributions or to take loans from this Plan.  If this
Plan does not receive an Order within 90 days after receiving the notice, the
Administrator will revoke any actions taken under these QDRO procedures,
including canceling the suspension of the Participant’s right to distributions
or loans, and will administer this Plan as if the Administrator had not received
the notice.  If the Administrator receives a subsequent written notice before or
after the expiration of the 90-day period, and the Participant’s Individual
Account under this Plan is not in pay status, the Administrator may apply the
suspension provisions with respect to the subsequent notice.  If this Plan
receives an Order relating to the Participant’s Individual Account under this
Plan within 90 days after receiving the notice, the Administrator will proceed
to determine the qualified status of the Order.  If the Participant’s Individual
Account under this Plan is in pay status, the Administrator will take no action
to suspend distributions or loans or otherwise to maintain the status of the
Participant’s Individual Account until the Administrator receives an Order.

10.6     Receipt of Order

When this Plan receives an Order that purports to be a QDRO, the following will
apply.

(a)   Notification of Receipt of Order.  The Administrator will promptly notify
the Participant and each Alternate Payee (specified in the Order as entitled to
a payment of benefits under this Plan) of the receipt of the Order. The
Administrator will provide a copy of the QDRO Procedures to the Participant and
to each Alternate Payee with the notification.

(b)   Review of Order.  The Administrator will review the Order and may request
that its legal counsel review the Order to determine whether the Order is
qualified. The determination of whether the Order is a QDRO will be made within
a reasonable period after receipt of the Order.



49

 

--------------------------------------------------------------------------------

 

 

(c)   Notice of Determination.  The Administrator will promptly notify in
writing the Participant and each Alternate Payee (specified in the Order as
entitled to a payment of benefits under this Plan) of the determination of the
qualified status of the Order.

10.7     Requirements of a Qualified Order

An Order will be determined to be qualified if the Administrator determines that
it meets the requirements of a qualified Order under ERISA Section 206(d)(3) and
Code Section 414(p), which include the following.

(a)   Valid Domestic Relations Order.  The Order is a valid domestic relations
order issued by a state authority. The Order creates or recognizes the existence
of an Alternate Payee’s right, or assigns to an Alternate Payee the right, to
receive all or a portion of the Account Balance payable with respect to the
Participant under this Plan.

(b)   No Prohibited Benefits or Options.  The Order does not require this Plan
to provide any type or form of benefit, or any option, not otherwise provided
under this Plan. The Order does not require this Plan to provide increased
benefits (determined on the basis of actuarial value). The Order does not
require the payment of benefits to an Alternate Payee which are required to be
paid to another Alternate Payee under another Order previously determined to be
a QDRO.

(c)   Timing and Subsequent Orders.  Subject to the other requirements of the
QDRO Procedures, an Order will not fail to be treated as qualified solely
because of the time at which it is issued or solely because the Order is issued
after, or revises, another Order or QDRO (but only if the Order does not assign
benefits that are assigned to another Alternate Payee under another QDRO).

(d)   Required Information.  The Order must clearly specify the following
information:

(i)        Name and Address. The name and last known mailing address of the
Participant and of each Alternate Payee covered by the Order.

(ii)       Amount of Benefits. The amount or percentage of the Participant’s
Account Balance to be paid by this Plan to each Alternate Payee, or the manner
in which the amount or percentage is to be determined, including whether the
amount of the Alternate Payee’s benefit includes a corresponding share of the
Participant’s Account Balance earnings and losses from the date that serves as
the measurement for determining the amount of the Alternate Payee’s benefit.

(iii)      Number of Payments or Time Period. The number of payments or the
period to which the Order applies.

(iv)      Identification of Plan. The name of each plan to which the Order
applies.





50

 

--------------------------------------------------------------------------------

 

 

10.8     Participant’s Account During Determination Period

During the period that the qualified status of the Order is being determined
(Determination Period), the following will apply with respect to the
Participant’s Individual Account under this Plan.

(a)   Separate Accounting.  During the Determination Period, the Administrator
will separately account for the amounts that would have been payable currently
to the Alternate Payee during the Determination Period if the Order had been
determined to be a QDRO. The Administrator will not separately account for
amounts that would not otherwise be payable currently to the Alternate Payee
during the Determination Period.  The Administrator will preserve the amount, if
any, subject to separate accounting, for not longer than an 18-month period
beginning on the later of: (1) the date of receipt of the Order; or (2) the
first date on which a payment would be required to be made under an Order. If it
is determined that the Order is not a QDRO, or if the determination as to the
qualified status of the Order is not made or otherwise resolved within the
18-month period, the Administrator will pay the amounts (including any earnings
or losses) to whomever would have been entitled to the amounts if there had been
no Order unless there is a cure period in effect under ARTICLE IX of these QDRO
Procedures. Any determination that the Order is a QDRO after the 18-month period
will be applied prospectively only.

(b)   Suspension of Participant Distributions and Loans.  The Administrator will
take steps to provide that amounts that would have been payable to the Alternate
Payee, if the Order were a QDRO, are not distributed to the Participant or any
other person during the Determination Period. If the Participant is receiving
distributions from this Plan at the time of receipt of the Order, the
Administrator will suspend distributions to the Participant to the extent the
Administrator deems necessary to comply with the Order should the Administrator
eventually determine that the Order is a QDRO. The Administrator will suspend
the Participant’s right to take loans during the Determination Period.

(c)   Death of Participant or Alternative Payee. An Order will not fail to be a
QDRO merely because it was issued after the death of the Participant or
Alternate Payee. If the Alternate Payee dies before receiving benefits from this
Plan, and the Alternate Payee has not designated a beneficiary, the Alternate
Payee’s benefit payments, if any, shall be paid in accordance with the
distribution provisions of this Plan treating the Alternate Payee as if the
Alternate Payee were the Participant for purposes of determining who is entitled
to benefit payments upon the Alternate Payee’s death.

(d)   Participant-Directed Investments.  This Plan will continue to permit the
Participant’s investment directions during the Determination Period.

10.9     Determination That Order Is Not a QDRO

If the Administrator determines that the Order is not qualified, the following
will apply.



51

 

--------------------------------------------------------------------------------

 

 

(a)   Written Notice of Adverse Decision.  The Administrator will provide a
written notice to the Participant and each Alternate Payee of the adverse
decision and will include the following in the notice: (1) the reasons for the
adverse decision; (2) specific references to this Plan provisions on which the
Administrator’s determination is based; (3) an explanation of any time limits
that apply to appeal rights available to the parties under this Plan; and (4) a
description of any additional material, information, or modifications necessary
for the Order to be determined to be qualified. The Administrator will include a
copy of this Plan’s claims procedures with the written notice of an adverse
decision.

(b)   Review of Adverse Determination.  If either party specified in the Order
wishes a review of the adverse determination, the party must follow this Plan’s
claim procedures, including adhering to any relevant time limitations.

(c)   Procedures During Period of Curing Defects.  If the Administrator
determines that the Order is not a QDRO within the 18-month period described
these QDRO procedures, the Administrator may continue to delay distribution of
any benefits subject to the Order if the Administrator has reason to believe
that a party will seek to cure the defects in the Order. The Administrator may
continue to delay distribution so long as the Administrator determines a delay
is necessary to fulfill the Administrator’s fiduciary duties under this Plan,
but no longer than the end of the 18-month period.

10.10   Determination That Order Is a QDRO

If the Administrator determines that the Order is qualified, the following will
apply.

(a)   Notice of Determination.  The Administrator will provide a written notice
to the Participant and each Alternate Payee of the determination that the Order
is a QDRO.

(b)   Alternate Payee’s Benefit.  Unless the Order specifies otherwise, this
Plan will establish and maintain a separate recordkeeping account for each
Alternate Payee until this Plan has completed the payment of benefits under the
QDRO. If the QDRO requires immediate payment, this Plan will pay the designated
benefits, including, if applicable, any earning or loss adjustments that are
payable to the Alternate Payee, as soon as administratively feasible.  The
Alternate Payee’s benefit will be taken proportionately from each investment in
the Participant’s  Individual Accounts and will be invested according to the
Alternate Payee’s investment directions or, in the absence of the Alternate
Payee’s direction, this Plan’s default investment rules. None of any outstanding
loan balance, however, will be allocated to the Alternate Payee’s account. Pro
rata earnings and losses will be allocated to the Alternate Payee for the period
between the date specified in the QDRO for determining the Alternate Payee’s
benefit and the date of transfer under this ARTICLE X. The Participant will
direct investment of the Alternate Payee’s benefit if the QDRO provides that no
separate account be established.  The provisions of this Plan applicable to
Participants will apply to the Alternate Payee.  Any expenses that are charged



52

 

--------------------------------------------------------------------------------

 

 

against Participants’ Individual Accounts generally (for example, investment
fees) will be charged against the Alternate Payee’s separate account, if
applicable. 

(c)   Participant’s Beneficiary Designation.  The Participant’s beneficiary
designation of the Alternate Payee as the Participant’s beneficiary, if
applicable, will not be effective after the date that the Order is determined to
be qualified unless the Participant executes a new beneficiary designation after
that date that designates the Alternate Payee as the Participant’s named
beneficiary.

ARTICLE XI
The Committee

11.1     Committee Appointment

The Board of Directors of the Plan Sponsor (or a committee thereof) will appoint
the Committee consisting of three or more members. The Board of Directors may
remove any member of the Committee at any time and a member may resign by
written notice to the Board of Directors. Any vacancy in the membership of the
Committee will be filled by appointment made by the Board of Directors, but
pending the filling of any vacancy, the then members of the Committee may act
under this Plan as though they alone constitute the full Committee. The Plan
Sponsor will notify the Trustee promptly of the appointment of the Committee and
of any change in the membership of the Committee. Upon the termination of the
employment of a Committee member with the Employer and all Related Employers,
his or her membership on the Committee will be deemed to be resigned effective
as of the date on which the member’s employment is terminated.

11.2     Committee Action and Procedure

(a)   Any and all acts and decisions of the Committee will be by at least a
majority of the then members. The Committee may delegate to any one or more of
its members the authority to sign notices or other documents on its behalf or to
perform ministerial acts for it, in which event the Trustee and any other person
may accept the notice, document or act without question as having been
authorized by the Committee.

(b)   The Committee may, but need not, call or hold formal meetings, and any
decisions made or actions taken pursuant to written approval of a majority of
the then members will be sufficient.

(c)   The Committee will maintain adequate records of its decisions, which
records will be subject to inspection by the Employer and by any Participant,
Former Participant, or Beneficiary, but only to the extent that they apply to
the individuals.

(d)   The Committee may designate one of its members as chairman and one of its
members as secretary and may establish policies and procedures governing it if
they are consistent with this Plan.





53

 

--------------------------------------------------------------------------------

 

 

11.3     Committee Powers and Duties

The Committee will perform the duties and may exercise the powers and discretion
given to it in this Plan, and its decisions and actions will be final and
conclusive regarding all persons affected thereby. The Committee will exercise
its discretion at all times in a nondiscriminatory manner. Subject to any
limitations stated in this Plan, the Committee is authorized and empowered with
the following powers, rights, and duties:

(a)   To determine the rights of eligibility of an Employee to participate in
this Plan, the value of a Participant’s Account Balance, and the Nonforfeitable
percentage of each Participant’s Individual Accounts;

(b)   To adopt rules of procedure and regulations necessary for the proper and
efficient administration of this Plan provided the rules are consistent with the
terms of this Plan;

(c)   To construe and enforce the terms of this Plan and the rules and
regulations it adopts, including interpretation of this Plan documents and
documents related to this Plan’s operation;

(d)   To direct the Trustee concerning the crediting and distribution of the
Trust Fund;

(e)   To review and render decisions respecting a claim for, or denial of a
claim for, a benefit under this Plan;

(f)   To furnish the Employer with information that the Employer may require for
tax or other purposes;

(g)   To engage the service of agents whom it may deem advisable to assist it
with the performance of its duties;

(h)   To engage the services of an Investment Manager or Managers (as defined in
ERISA Section 3(38)), each of whom will have full power and authority to manage,
acquire or dispose, or direct the Trustee with respect to acquisition or
disposition, of any Plan asset under its control; and

(i)   To establish, in its sole discretion, a nondiscriminatory policy, pursuant
to this Section, which the Trustee must observe in making loans, if any, to
Participants and Beneficiaries.

11.4     Committee Reliance

The Trustee may rely without question on any notices or other documents received
from the Committee. The Plan Sponsor and each Employer will furnish the
Committee with all data and information available to the Employer, which the
Committee may reasonably require to perform its functions under this Plan. The
Committee may rely without question on any data or information furnished by the
Plan Sponsor and each Employer.





54

 

--------------------------------------------------------------------------------

 

 

11.5     Committee Authority

Any and all disputes that may arise involving Participants, Former Participants,
Beneficiaries, and/or the Trustee will be referred to the Committee, and its
decisions will be final and conclusive regarding all affected persons.
Furthermore, if any issue arises concerning the meaning, interpretation or
application of any provisions of this Plan, the decision of the Committee on any
issue will be final.

11.6     Conflicts of Interest

Notwithstanding any other provisions of this Plan, no member of the Committee
may vote or otherwise act on any matter involving the Committee member’s rights,
benefits, or other participation under this Plan.

11.7     Appointment of Agent and Legal Counsel

The Committee may engage agents to assist it and may engage legal counsel who
may be counsel for the Plan Sponsor. All reasonable expenses incurred by the
Committee will be paid by the Plan Sponsor.

11.8     Annual Accounting

As soon as administratively feasible after the last day of each Plan Year, but
within the time prescribed by ERISA and the applicable Labor Regulations and at
least annually, the Committee will advise each Participant, Former Participant,
and Beneficiary for whom Individual Accounts are held under this Plan of the
then balance in the Participant’s Individual Accounts and the other information
ERISA requires to be furnished. No Participant except a member of the Committee
will have the right to inspect the records reflecting the Individual Accounts of
any other Participant.

11.9     Funding Policy

The Committee will review, not less often than annually, all pertinent Employee
information and Plan data to establish the funding policy of this Plan and to
determine the appropriate methods of carrying out this Plan’s objectives. The
Committee must communicate periodically, as it deems appropriate, to the Trustee
this Plan’s short-term and long-term financial needs so the investment policy
can be coordinated with Plan financial requirements.

ARTICLE XII
Administration

12.1     Administrator Appointment

The Committee will be the Administrator of this Plan and will be responsible for
filing all reporting and disclosure documents required by the Department of
Labor and the Internal Revenue Service in accordance with ERISA, the Code, and
the respective regulations.



55

 

--------------------------------------------------------------------------------

 

 

Service of process on this Plan or Trust Fund may be obtained by personal
service on the Employer or any Committee member.

12.2     Copies of Additional Documents

Upon written request from a Participant or Beneficiary receiving benefits, the
Administrator will furnish a copy of any one (1) or all of the following
documents: the latest updated summary plan description, the latest annual
report, any terminal report, Trust agreement, contract or other instruments
under which this Plan was established or is operated. The Administrator may make
a reasonable charge to cover the cost of furnishing complete copies.

12.3     Documents Available for Examination

Copies of this Plan description and the latest annual report, Trust agreement,
contract or other instruments under which this Plan was established or is
operated will be available for examination at the principal office of the
Employer by any Participant or Beneficiary receiving benefits. Examination may
be made during reasonable hours in person or by agent, accountant, or attorney.

12.4     Notice of Participant Rights under ERISA

The Administrator will furnish to each Participant and to each Beneficiary
receiving benefits information on their rights under this Plan and how the
rights may be protected by law.

12.5     Notice to Participant on Participant Termination

The Administrator will furnish a statement to a Participant who terminated
Service with the Employer for any of the reasons set forth in ARTICLE V, through
ARTICLE VIII, describing the nature, amount and form of the Nonforfeitable
Account Balance, if any, to which the Participant is entitled as soon as
administratively feasible after the close of the Plan Year in which the
Participant terminated Service.

12.6     Notice to Trustee on Participant Termination

(a)   As soon as practicable after a Participant terminates employment with the
Employer for any of the reasons set forth in ARTICLE IV, the Administrator will
give written notice to the Trustee, including the following information and
directions that may be necessary or advisable under the circumstances:

(i)        Name and address of the Participant;

(ii)       Reason the Participant terminated employment with the Employer;

(iii)      Name and address of the Beneficiary or Beneficiaries of a deceased
Participant;



56

 

--------------------------------------------------------------------------------

 

 

(iv)      Nonforfeitable percentage or amount to which the Participant is
entitled as of his Severance from Employment Date pursuant to ARTICLE VI; and

(v)

Time, manner, and amount of payment to be made pursuant to the Participant’s
election under ARTICLE VIII.

 

If a Former Participant or Beneficiary dies, the Administrator will give like
notice to the Trustee, but only if the Administrator learns of the death.

(b)   At any time and from time to time after giving the notice provided under
this Section, the Administrator may modify the original notice or any subsequent
notice by a further written notice or notices to the Trustee, but any action
taken or payments made by the Trustee pursuant to a prior notice will not be
affected by a subsequent notice.

(c)   A copy of each notice provided under this Section will be mailed by the
Administrator to the Participant, Former Participant, or Beneficiary involved,
but the failure to send or receive the copy will not affect the validity of any
action taken or payment made pursuant thereto.

(d)   Upon receipt of any notice provided under this Section, the Trustee will
promptly take any action and make any payments directed in the notice. The
Trustee may rely on the information and directions in the notice absolutely and
without question. However, the Trustee may inform the Administrator of any error
or oversight that the Trustee believes to exist in any notice.

12.7     Claims for Benefits

Normally, whenever a Participant or Beneficiary becomes entitled to benefits
under this Plan, the Administrator and the Trustee will automatically initiate
procedures to provide for the payment of the benefits. If a Participant or
Beneficiary believes that he or she is entitled to the payment of benefits under
this Plan and no action is forthcoming from the Administrator or the Trustee,
then the Participant or Beneficiary may file a written claim for benefits with
the Administrator or the Trustee.

12.8     Appeals of Decisions of the Committee

(a)   If any Participant or Beneficiary (“Claimant”) files a claim for benefits
under this Plan and the claim is denied in whole or in part, the Administrator
will give notice of the decision to the Claimant in writing setting forth:

(i)        The specific reasons for the denial;

(ii)       A specific reference to pertinent provisions of this Plan, if any,
upon which the denial is based;



57

 

--------------------------------------------------------------------------------

 

 

(iii)      A description of any additional material or information necessary for
the Claimant to perfect the claim with an explanation of the necessity therefor;
and

(iv)      That any appeal the Claimant wishes to make of the adverse
determination must be in writing to the Administrator within 60 days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that failure to appeal the action in
writing within the 60 day period will render the Administrator’s determination
final, binding and conclusive.

(b)   The written notice will be given to the Claimant as soon as
administratively feasible after the decision is made, but not later than 60 days
after the claim is filed. The Claimant will have the right to be represented, to
review pertinent documents and to present written and oral evidence.

(c)   If the Claimant should appeal to the Administrator, the Claimant or the
duly authorized representative, may submit, in writing, issues and comments the
Claimant or the duly authorized representative considers pertinent. The
Administrator will render the decision on the review and will set forth the
specific reasons for the decision with specific references to pertinent
provisions. The Administrator will render the decision in writing within 60 days
after receipt of the request for review unless special circumstances, such as
the need for a hearing, require an extension that will not exceed an additional
60 days.

12.9     Special Rules for Disability Claims

Notwithstanding Sections 12.7 and 12.8 above, the following rules and procedures
will apply to claims and appeals arising on account of a Participant’s
Disability.

(a)   Disability Benefit Claims. The Administrator will review all claims for
Disability benefits, and will notify the Claimant of any adverse benefit
determination within a reasonable period of time, but generally no later than 45
days after receipt of the claim by this Plan. Such notice will contain the
information required under Section 12.8(a) above.

(i)        This initial 45-day period may be extended up to an additional 30
days, where the Administrator determines that the extension is necessary due to
matters beyond the control of this Plan. The Administrator will notify the
Claimant of any extension before the expiration of the initial 45-day period.
This notice will indicate the special circumstances requiring an extension and
the date by which the Administrator expects to render a decision. This notice
will also specifically explain the standards on which entitlement to a claim is
based, the unresolved issues that prevent a decision, and any additional
information needed to resolve these issues. Where the Administrator determines
that a second 30-day extension is necessary due to matters beyond the control of
this Plan, a similar



58

 

--------------------------------------------------------------------------------

 

 

extension notice will be provided to the Claimant before the end of the first
30-day extension period.

(ii)       The Claimant will have an additional 45 days from receipt of an
extension notice to provide any additional specified information. The period for
making the benefit determination will be suspended until the Claimant provides
this information. A Claimant’s failure to respond to a request for additional
information within 45 days, however, will lead to an adverse determination on
his or her claim.

(b)   Disability Benefit Appeals. A Claimant may file an appeal of an adverse
determination on a Disability benefit claim within 180 days following receipt of
a notification of the adverse determination.

(i)        The review will not afford deference to the initial adverse
determination, and the review will be conducted by an appropriate Named
Fiduciary of this Plan who is neither the individual who made the initial
adverse determination, nor that individual’s subordinate.

(ii)       In deciding the appeal of any adverse determination that is based in
whole or in part on medical judgment, the appropriate Named Fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. The health
care professional engaged for this purpose will be an individual who was neither
consulted in connection with the initial adverse determination, nor any
subordinate of such person. The Named Fiduciary will identify any medical or
vocational experts whose advice was obtained in connection with a Claimant’s
adverse determination, without regard to whether the advice was relied upon in
making the benefit determination.

(iii)      The Claims Administrator will notify the claimant of its benefit
determination in writing within a reasonable period following receipt of the
claimant’s request for review, but no later than 45 days after receipt of the
Claimant’s appeal.

ARTICLE XIII
Investment of Trust Assets

13.1     Appointment of Trustee

The Plan Sponsor will determine the number of Trustees, will appoint such
Trustees, and may at any time, and from time to time, increase or decrease the
number of Trustees. The Plan Sponsor may remove any Trustee at any time and
appoint a successor Trustee or Trustees or reduce the number of Trustees (but
not to less than one). The Trustee or Trustees will have such rights, powers,
and duties as will from time to time be specified in or determined pursuant to
the Trust Agreement. The Trust Agreement will form a part of this Plan, and the
Trust Fund assets will be administered in accordance with the terms of this Plan
and the Trust Agreement.





59

 

--------------------------------------------------------------------------------

 

 

13.2     Investment of Accounts

(a)   All Individual Accounts will be invested and reinvested by the Trustee in
accordance with Participant direction, as provided herein.

(i)        Each Participant, in his written application for participation or
through such other means as may be authorized by the Administrator, if any, will
direct the Administrator and the Trustee as to which Investment Fund(s) he
wishes to utilize and the percentage of his Individual Accounts he wishes to
have invested in each fund.

(ii)       A Participant may change his designation of the manner for investment
of such Participant’s Individual Accounts, or current contributions made on
behalf of or by the Participant, or both, to any other manner permitted
hereunder. This change may be made in writing to the Administrator or through
such other means as may be authorized by the Administrator, if any. A change
will be applicable as soon as administratively feasible following its delivery
to the Trustee. In order to comply with applicable federal or state securities
laws, the Administrator may establish such rules with respect to the change of
investment designation by Participants as it will deem necessary or advisable to
prevent possible violations of such laws.

(iii)      To the extent a Participant fails to direct the investment of all or
any portion of his or her Individual Accounts, the Administrator will direct the
Trustee to invest such Individual Accounts in one of the Investment Funds
available for the Participants to choose among, in accordance with applicable
Labor Regulations.

The Administrator may permit a Participant to make an election under this
Section through any electronic or telephonic means authorized by the
Administrator.

(b)   Investment Funds. The Administrator will select the “Investment Funds”
available under this Plan in accordance with a separate written investment
policy. The Administrator will select and maintain such Investment Funds in
accordance with the Administrator’s written investment policy. Such Investment
Funds will be communicated to Participants in writing. All Individual Accounts
will be allocated by the Administrator to the Investment Funds specified in the
separate written investment policy. Dividends, interest, and other distributions
will be reinvested in the same Investment Fund from which they are received.

Except as otherwise provided, the assets of each Investment Fund will be
invested exclusively in shares of the registered investment company designated
by the Administrator, provided that such shares constitute securities described
in ERISA Section 401(b)(1). Amounts invested in any such Investment Fund in
amounts estimated by the Trustee to be needed for cash withdrawals, or in
amounts too small to be reasonably invested, or in amounts that the Trustee
deems to be in the best



60

 

--------------------------------------------------------------------------------

 

 

interest of the Participants, may be retained by the Trustee in cash or invested
temporarily.

(c)   Investment in Sonic Stock Fund.  In addition to the investment funds
designated under subsection (b) above, this Plan shall maintain the Sonic Stock
Fund as an investment fund within this Plan.  The Sonic Stock Fund will invest
solely in Sonic Stock.  Sonic Stock is currently traded on the over-the-counter
market with price quotations reported on the NASDAQ National Market System under
the symbol SONC.  No Participant shall be allowed to direct more than
twenty-five percent (25%) of each single Salary Deferral Contribution or
Catch-Up Contribution to be in invested in the Sonic Stock Fund.  Subject to the
preceding sentence, a Participant shall be allowed to direct the Trustee to
transfer amounts into and out of the Sonic Stock Fund without restriction.

The accounting methods or formulae to be used under this Plan for the purpose of
maintaining a Participant’s Account Balance with respect to any portion thereof
invested in the Sonic Stock Fund shall be determined by the Committee and shall
be based upon the unit accounting method, whereby all Plan assets in the Sonic
Stock Fund are carried as units, as opposed to actual shares of Sonic
Stock.  Thus, Participants shall not have any individual Sonic Stock allocated
to their Account Balances, but rather they shall be allocated an undivided
percentage interest, denominated in units, in the entire Sonic Stock Fund,
representing the portion of the Sonic Stock Fund allocated to their Account
Balances.  The accounting methods or formulae selected by the Committee may be
revised from time to time in order to accomplish the foregoing purposes, but
shall at all times conform to the general principles in this subsection 13.2(c).

13.3     Income and Expenses

(a)   The dividends, capital gains distributions, and other earnings received on
an Investment Fund that is specifically credited to a Participant’s or Former
Participant’s separate Individual Accounts under this Plan will be allocated to
such separate Individual Accounts and immediately reinvested, to the extent
practicable, in additional shares of such Investment Fund.

(b)   Fees charged by the Trustee and other expenses of operating the Trust will
be paid by the Employers or, in the absence of such payments (that are not
obligatory), out of the general Trust Fund assets and charged to the separate
Individual Accounts of all Participants and Former Participants under this Plan
in the ratio that the fair market value of each such Individual Account bears to
the total fair market value of all separate Individual Accounts; provided,
however, that such amounts will be adjusted to reflect any revenue sharing
payments received from an Investment Fund.

13.4     Exclusive Benefit

The Plan and the Trust Fund are established and will be maintained for the
exclusive benefit of the Participants, Former Participants, and their
Beneficiaries. Subject to the



61

 

--------------------------------------------------------------------------------

 

 

exceptions expressly set forth in this Plan or the Trust Agreement, no part of
the Trust Fund assets may ever revert to an Employer or be used for or diverted
to purposes other than the exclusive benefit of the Participants, Former
Participants, and Beneficiaries.

13.5     Valuation

The value of each Participant’s Individual Accounts will be determined as of
each Valuation Date, on the basis of the fair market value of the assets
allocated to each such Participant’s Individual Accounts, as appraised by the
Trustee.

(a)   As of each Valuation Date, the Administrator will determine the fair
market value of each Investment Fund being administered by the Trustee. With
respect to each such Investment Fund, the Administrator will determine (i) the
change in value between the current Valuation Date and the then last preceding
Valuation Date, (ii) the net gain or loss resulting from expenses paid
(including fees and expenses, if any, which are to be charged to such Investment
Fund), and (iii) realized and unrealized gains and losses.

The transfer of funds to or from an Investment Fund and payments, distributions,
and withdrawals from an Investment Fund to provide benefits under this Plan for
Participants or Beneficiaries will not be deemed to be gains, expenses, or
losses of an Investment Fund.

As of each Valuation Date, the Administrator will direct the Trustee to allocate
the net gain or loss of each Investment Fund on the Valuation Date to the
Individual Accounts of Participants participating in such Investment Fund on
such Valuation Date. Contributions and rollovers received and credited to
Participants’ Individual Accounts as of such Valuation Date, or as of an earlier
date since the last preceding Valuation Date will not be considered in
allocating gains or losses allocated to Participants’ Individual Accounts.

(b)   The reasonable and equitable decision of the Administrator as to the value
of each Investment Fund, and of any Individual Account as of each Valuation Date
will be conclusive and binding upon all persons having any interest, direct or
indirect, in the Investment Funds or in any account.

13.6     Investment Policy

The Trustee will be obliged only to use good faith and to exercise its honest
judgment as to what investments are from time to time in the best interests of
the Trust Fund and the Participants and their Beneficiaries. Furthermore, the
Trustee may hold any portion of the Trust Fund in cash and uninvested whenever
it deems such holding necessary or advisable.





62

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIV
Participant Loans

14.1     General

Unless otherwise provided by the Administrator, this Plan authorizes the Trustee
to make loans on a nondiscriminatory basis to a Participant or Beneficiary in
accordance with the written loan policy established by the Administrator,
provided (i) the loan policy satisfies the requirements of Code Section 72(p);
(ii) loans are available to all Participants and Beneficiaries on a reasonably
equivalent basis and are not available in a greater amount for Highly
Compensated Employees than for other Employees; (iii) any loan is adequately
secured and bears a reasonable rate of interest; (iv) the loan provides for
repayment within a specified time; (v) the default provisions of the note
prohibit offset of the Participant’s Nonforfeitable Account Balance prior to the
time the Trustee otherwise would distribute the Participant’s Nonforfeitable
Account Balance; and (vii) the loan otherwise conforms to the exemption provided
by Code Section 4975(d)(1).

14.2     Loan Policy

If the Administrator adopts a loan policy, pursuant to Sections 11.3(i) and
14.1, the loan policy must be a written document and must include (i) the
identity of the person or positions authorized to administer the Participant
loan program; (ii) a procedure for applying for the loan; (iii) the criteria for
approving or denying a loan; (iv) the limitations, if any, on the types and
amounts of loans available; (v) the procedure for determining a reasonable rate
of interest; (vi) the types of collateral that may secure the loan; and (vii)
the events constituting default and the steps this Plan will take to preserve
Plan assets in the event of default. This Section specifically incorporates any
written loan policy adopted by the Administrator as part of this Plan.

14.3     Special Rules under USERRA for Loan Repayments.

Loan repayments will be suspended under this Plan, as permitted under Code
Section 414(u)(4), on behalf of those Participants who are on an authorized
leave of absence pursuant to qualified military service.

ARTICLE XV
Rollovers, Mergers, and Direct Transfers

15.1     Participant Rollover Contributions

Any Participant who has the Administrator’s written consent and who has filed
with the Trustee the form prescribed by the Administrator may contribute cash or
other property to the Trust other than as a voluntary contribution if the
contribution is a Rollover Contribution that the Code permits an Employee to
transfer either directly or indirectly from one qualified plan to another
qualified plan. Before accepting a Rollover Contribution, the Trustee may
require an Employee to furnish satisfactory evidence that the proposed transfer
is in fact a Rollover Contribution that the Code permits an



63

 

--------------------------------------------------------------------------------

 

 

Employee to make to a qualified plan. A Rollover Contribution is not an Annual
Addition for purposes of Code Section 415.

An Eligible Employee, prior to satisfying this Plan’s conditions, may make a
Rollover Contribution to the Trust Fund to the same extent and in the same
manner as a Participant. If an Employee makes a Rollover Contribution to the
Trust Fund prior to satisfying this Plan’s eligibility conditions, the
Administrator and Trustee must treat the Eligible Employee as a Participant for
all purposes of this Plan except the Eligible Employee is not a Participant for
purposes of sharing in Employer contributions or Forfeitures under this Plan
until the Eligible Employee actually becomes a Participant in this Plan. If the
Eligible Employee has a Severance from Employment Date prior to becoming a
Participant, the Trustee will distribute the Rollover Account to the individual.

For any Rollover Contribution, the following requirements will be met:

(a)   The Administrator will maintain a Participant’s Rollover Contributions in
a separate Rollover Account.

(b)   Except with respect to a Plan asset properly subject to Employer,
Participant, or Administrator direction of investment, the Trustee will invest
the Rollover Contribution in a segregated investment Rollover Account for the
Participant’s sole benefit unless the Trustee, in its sole discretion, agrees to
invest the Rollover Contribution as part of the Trust Fund. The Trustee will not
have any investment responsibility for a Participant’s segregated Rollover
Account. The Participant, however, from time to time, may direct the Trustee in
writing on the investment of the segregated Rollover Account in an Investment
Fund. A Participant’s segregated Rollover Account alone will bear any
extraordinary expenses resulting from investments made at the direction of the
Participant. As of the Valuation Date, the Administrator will allocate and
credit the net income or charge the net loss from a Participant’s segregated
Rollover Account and credit or charge respectively the increase or decrease in
the fair market value of the assets of a segregated Rollover Account solely to
that Rollover Account. The Trustee is not liable nor responsible for any loss
resulting to any Beneficiary, nor to any Participant, because of any sale or
investment made or other action taken pursuant to and in accordance with the
direction of the Participant. In all other respects, the Trustee will hold,
administer, and distribute a Rollover Contribution in the same manner as any
Employer contribution made to the Trust Fund.

(c)   A Participant’s Rollover Contributions will not be forfeitable nor reduce
in any way the obligations of the Employer under this Plan.

15.2     Mergers and Direct Transfers

To the extent directed by the Administrator, the Trustee possesses the specific
authority to enter into merger agreements or direct transfer of assets
agreements with the trustees of other retirement plans described in Code Section
401(a), and to accept the direct transfer of Plan assets or to transfer plan
assets, as a party to any agreement. Further, the Trustee



64

 

--------------------------------------------------------------------------------

 

 

may permit the transfer of Plan assets to an individual retirement account or an
individual retirement annuity. However, the Trustee, before any merger or direct
transfer is consummated, will be satisfied that the holding of any transferred
assets is permitted by the transferee trusts. In addition, the Trustee must
reasonably determine, prior to permitting such a transfer, that the transferee
plan will continue the distribution restrictions of Code Sections 401(k)(2) and
401(k)(10) on any transferred amounts that are attributable to Salary Deferral
Contributions of Participants. When the Trustee is so satisfied, the Trustee
will accept the direct transfer of plan assets or will cause to be transferred
the assets directed to be transferred. The Trustee may accept a direct transfer
of plan assets on behalf of an Employee prior to the date the Employee satisfies
this Plan’s eligibility conditions. If the Trustee accepts a direct transfer of
plan assets, the Administrator and Trustee must treat the Employee as a
Participant for all purposes of this Plan except that the Employee is not a
Participant for purposes of sharing in any Employer contributions or Forfeitures
under this Plan until the Employee actually becomes a Participant in this Plan.

The Trustee may not consent to, or be a party to, any merger or consolidation
with another plan or to a transfer of assets and liabilities to another plan,
unless, immediately after the merger, consolidation or transfer the surviving
plan provides each Participant a benefit equal to or greater than the benefit
each Participant would have received had the plan terminated immediately before
the merger, consolidation, or transfer.

15.3     Rules Concerning Certain Rollovers, Mergers, and Direct Transfers

The Trustee will hold, administer, and distribute the transferred assets as a
part of the Trust Fund and the Trustee must maintain a separate Individual
Accounts for the benefit of the Employees on whose behalf the Trustee accepted
the transfer to reflect the value of the transferred assets.

The Plan will preserve all Code Section 411(d)(6) protected benefits with
respect to those transferred assets, in the manner described in Section
9.2(c)(iii).

If this Plan receives a direct transfer, by merger or otherwise, of Salary
Deferral Contributions, or amounts treated as Salary Deferral Contributions,
under a plan with a Code Section 401(k) arrangement, the distribution
restrictions of Code Sections 401(k)(2) and 401(k)(10) continue to apply to
those transferred Salary Deferral Contributions.

ARTICLE XVI
Exclusive Benefit

16.1     Exclusive Benefit

Except as otherwise provided, no Employer will have a beneficial interest in any
asset of the Trust Fund and no part of any asset in the Trust Fund may ever
revert to or be repaid to an Employer, either directly or indirectly. Further,
prior to the satisfaction of all liabilities with respect to the Participants
and their Beneficiaries under this Plan, no part of the corpus or income of the
Trust Fund, or any asset of the Trust Fund, may be used for, or diverted to,
purposes other than the exclusive benefit of the Participants or their



65

 

--------------------------------------------------------------------------------

 

 

Beneficiaries. No amendment or revocation by the Administrator or Plan Sponsor
of this Section may cause or permit any portion of the Trust Fund to revert to
or become a property of the Employer.

16.2     Denial of Request for Approval

Any contribution to the Trust Fund associated with this Plan is conditioned on
qualification of this Plan under applicable Code Sections and of the exemption
of the Trust Fund created under this Plan under Code Section 501(a). If the
Commissioner of the Internal Revenue Service, upon this Plan Sponsor’s request
for approval of this Plan and Trust, determines that this Plan is not qualified
or the Trust Fund is not exempt, then the Trustee may return to the Employer,
within one (1) year after the date of final disposition of the Plan Sponsor’s
request for initial approval, any contribution made by the Employer, and any
increment attributable to the contribution.

16.3     Mistake of Fact    

Notwithstanding any contrary provision in this Plan, if a contribution is made
by an Employer by a mistake of fact, the contribution may be returned to the
Employer within one (1) year after the payment of the contribution. The amount
of the mistaken contribution is equal to the excess of (i) the amount
contributed over (ii) the amount that would have been contributed had there not
occurred a mistake of fact. Earnings attributable to mistaken contributions may
not be returned to the Employer, but losses attributable thereto will reduce the
amount to be returned.

16.4     Disallowance of Deduction

Notwithstanding any contrary provision in this Plan, any contributions by the
Employer to this Plan and Trust are conditioned on the deductibility of the
contribution by the Employer under the Code. To the extent any deduction is
disallowed, the Employer, within one (1) year following a final determination of
the disallowance, whether by agreement with the Internal Revenue Service or by
final decision in a court of competent jurisdiction, may demand repayment of the
disallowed contribution, and the Trustee will return the contribution within one
(1) year following the disallowance. Earnings attributable to excess
contributions may not be returned to the Employer, but losses attributable
thereto will reduce the amount to be returned.

16.5     Spendthrift Clause

Except as provided below, no Participant, Former Participant, or Beneficiary
will have the right to anticipate, assign, or alienate any benefit provided
under this Plan and the Trustee will not recognize any anticipation, assignment
or alienation. Furthermore, a benefit under this Plan is not subject to
attachment, garnishment, levy, execution, or other legal or equitable process.
All provisions of this Plan will be for the exclusive benefit of those
designated herein. These restrictions will not apply in the following case(s):

(a)   Distributions Pursuant to Qualified Domestic Relations Orders. The
Administrator may direct the Trustee under the nondiscriminatory policy adopted
by the



66

 

--------------------------------------------------------------------------------

 

 

Administrator to pay an Alternate Payee designated under a qualified domestic
relations order as defined in Code Section 414(p) or any domestic relations
order entered before January 1, 1985 if payment of benefits pursuant to the
order has commenced as of that date. To the extent provided under a qualified
domestic relations order, a former spouse of a Participant will be treated as
the spouse or for all purposes of this Plan.

A domestic relations order that otherwise satisfies the requirements for a
qualified domestic relations order will not fail to be qualified: (i) solely
because the order is issued after, or revises, another domestic relations order;
or (ii) solely because of the time at which the order is issued, including
issuance after the Participant’s death.

(b)   Participant Loans. If a Participant, Former Participant, or Beneficiary
who has become entitled to receive payment of benefits under this Plan is
indebted to the Trustee, by virtue of a Participant loan, the Administrator may
direct the Trustee to pay the indebtedness and charge it against the Account
Balance of the Participant, Former Participant, or Beneficiary.

(c)   Distributions Under Certain Judgments and Settlements. Nothing contained
in this Plan prevents the Trustee from complying with a judgment or settlement
that requires the Trustee to reduce a Participant’s benefits under this Plan by
an amount that the Participant is ordered or required to pay to this Plan if
each of the following criteria are satisfied:

(i)        The order or requirement must arise –

(A)      Under a judgment or conviction for a crime involving this Plan;

(B)      Under a civil judgment (including a consent order or decree) entered by
a court in an action brought in connection with an actual or alleged violation
of Part 4 of Title I of ERISA; or

(C)      Under a settlement agreement with either the Secretary of Labor or the
Pension Benefit Guarantee Corporation and the Participant in connection with an
actual or alleged violation of Part 4 of Title I of ERISA by a fiduciary or any
other person.

(ii)       The decree, judgment, order, or settlement expressly provides for the
offset of all or part of the amount ordered or required to be paid to this Plan
against the Participant’s benefits under this Plan.

16.6     Termination

Upon termination of this Plan, in lieu of the distribution provisions of ARTICLE
VIII, the Administrator will direct the Trustee to distribute each Participant’s
Nonforfeitable Account Balance, in a single sum, as soon as administratively
feasible after the later of the termination of this Plan or the receipt of a
favorable determination letter from the Internal Revenue Service, if an
application is filed, irrespective of the present value of the



67

 

--------------------------------------------------------------------------------

 

 

Participant’s Nonforfeitable Account Balance and whether the Participant
consents to that distribution. This paragraph applies only if:

(a)   The Plan does not provide an annuity option;

(b)   The Plan is a profit sharing plan on its termination date; and

(c)   As of the period between this Plan termination date and the final
distribution of assets, the Employer does not maintain any other defined
contribution plan (other than an employee stock ownership plan).

For Participants or Beneficiaries who cannot be located upon Plan termination,
and whose Nonforfeitable Account Balance exceeds $1,000, to liquidate the Trust,
the Trustee will purchase a deferred annuity contract, distribute the benefits
to an individual retirement account, or transfer the account to an ongoing
qualified plan of the Employer or a Related Employer. If the Administrator
distributes the lost Participant’s or Beneficiary’s benefits to an individual
retirement account or purchases an annuity, and the Participant’s or
Beneficiary’s whereabouts remain unknown for the duration of the escheat period,
the benefits will ultimately escheat to the state under applicable state law.

Notwithstanding the foregoing, distributions may not be made following
termination of this Plan if the Plan Sponsor establishes or maintains an
alternative defined contribution plan as described in Treasury Regulation
Section 1.401(k)‑1(d)(4)(i).

ARTICLE XVII
Construction

17.1     Headings

The headings in this Plan are for convenience only and will not be considered in
construing this Plan.

17.2     Context

In this Plan, wherever the context of this Plan dictates, words used in the
masculine may be construed in the feminine, the plural includes the singular and
the singular includes the plural.

17.3     Employment Not Guaranteed

Nothing contained in this Plan, or regarding the establishment of this Plan or
Trust Fund, or any modification or amendment to this Plan or Trust Fund, or in
the creation of any Individual Accounts, or the payment of any benefit, will be
construed as giving any Employee, Participant, or Beneficiary any right to
continue in the employment of the Employer, any legal or equitable right against
the Administrator, against the Employer, its stockholders, officers, or
directors, or against the Trustee, except as expressly provided by this Plan,
the Trust Fund, ERISA, or by separate agreement. Employment of



68

 

--------------------------------------------------------------------------------

 

 

all persons by the Employer will remain subject to termination by the Employer
to the same extent as if this Plan had never been executed.

17.4     Waiver of Notice

Any person entitled to notice under this Plan may waive the notice unless the
Code or Treasury Regulations prescribe the notice or ERISA specifically or
impliedly prohibits a waiver.

17.5     State Law

This Plan and each of its provisions will be construed and their validity
determined by the laws of the State of Oklahoma and applicable Federal law to
the extent Federal statute supersedes Oklahoma law.

17.6     Parties Bound

This Plan will be binding on all persons entitled to benefits under this Plan,
their respective heirs and legal representatives, on the Employer, its
successors and assigns, and on the Trustee, the Administrator, and their
successors.

17.7     Severance

If any provisions of this Plan will be invalid or unenforceable, the remaining
provisions will continue to be fully effective.

17.8     Qualified Military Service

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and Service credits, with respect to qualified military service, will
be provided in accordance with Code Section 414(u).





69

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Plan Sponsor, SONIC CORP., has caused this
instrument to be executed on this _____ day of ________ 2012, to be effective as
of the 1st day of January 1, 2013.

 

SONIC CORP.

 

By: ______________________________________

 

Title: _____________________________________

 





70

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

If approved by the Employer, Nonelective Contributions pursuant to Section 3.5
of the Plan shall be made in accordance with the benefit level of the eligible
Participant, as designated in the records of the Employer’s People Department,
as follows:

 

Benefit Level

Amount of Contribution

I

$350

II

$875

III

$1,750

 

 

 



71

 

--------------------------------------------------------------------------------